Exhibit 10.1

AMENDED AND RESTATED TAX SHARING

AGREEMENT

by and among

SAFEWAY INC.

AND ITS AFFILIATES,

and

BLACKHAWK NETWORK HOLDINGS, INC.

AND ITS AFFILIATES



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.

   Definitions      2   

Section 2.

   Preparation and Filing of Tax Returns      10   

2.01.

   Safeway’s Responsibility      10   

2.02.

   Blackhawk’s Responsibility      11   

2.03.

   Agent      11   

2.04.

   Manner of Tax Return Preparation      11   

Section 3.

   Liability for Taxes      13   

3.01.

   Blackhawk’s Liability for Taxes      13   

3.02.

   Safeway’s Liability for Taxes      13   

3.03.

   Taxes, Refunds and Credits      13   

3.04.

   Payment of Tax Liability      14   

3.05.

   Computation      14   

Section 4.

   Deconsolidation Events      14   

4.01.

   Tax Allocations      14   

4.02.

   Carrybacks      15   

4.03.

   Continuing Covenants      15   

Section 5.

   Distribution Taxes      16   

5.01.

   Liability for Distribution Taxes      16   

5.02.

   Continuing Covenants      18   

5.03.

   Tax Reporting of Distribution Taxes      20   

5.04.

   Payment of Distribution Taxes      24   

Section 6.

   Indemnification      25   

6.01.

   In General      25   

6.02.

   Inaccurate or Incomplete Information      26   

6.03.

   No Indemnification for Tax Items      26   

Section 7.

   Payments      27   

7.01.

   Estimated Tax Payments      27   

7.02.

   True-Up Payments      27   

7.03.

   Redetermination Amounts      27   

7.04.

   Payments of Refunds, Credits and Reimbursements      27   

7.05.

   Payments Under This Agreement      27   

Section 8.

   Tax Proceedings      29   

8.01.

   In General      29   

8.02.

   Participation of Non-Controlling Party      29   

8.03.

   Notice      29   

8.04.

   Control of Distribution Tax Proceedings      29   

 

i



--------------------------------------------------------------------------------

Section 9.

   Stock Options and Restricted Stock      30   

9.01.

   Notices, Withholding, Reporting      30   

Section 10.

   Miscellaneous Provisions      31   

10.01.

   Effectiveness      31   

10.02.

   Cooperation and Exchange of Information      31   

10.03.

   Dispute Resolution      32   

10.04.

   Notices      32   

10.05.

   Changes in Law      33   

10.06.

   Confidentiality      33   

10.07.

   Successors      34   

10.08.

   Affiliates      34   

10.09.

   Authorization, Etc.      35   

10.10.

   Entire Agreement      35   

10.11.

   Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury      35   

10.12.

   Counterparts      36   

10.13.

   Severability      36   

10.14.

   No Third Party Beneficiaries      36   

10.15.

   Assignment      36   

10.16.

   Waivers, Etc.      36   

10.17.

   Setoff      37   

10.18.

   Other Remedies      37   

10.19.

   Amendment and Modification      37   

10.20.

   Waiver of Jury Trial      37   

10.21.

   Interpretations      37   

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED TAX SHARING AGREEMENT

This AMENDED AND RESTATED TAX SHARING AGREEMENT (this “Agreement”) is effective
as of the Distribution (as defined herein) by and among Safeway Inc., a Delaware
corporation (“Safeway”), each Safeway Affiliate (as defined below), Blackhawk
Network Holdings, Inc., a Delaware corporation and currently a majority-owned
subsidiary of Safeway (“Blackhawk”), and each Blackhawk Affiliate (as defined
below) (“Effective Date”).

RECITALS

WHEREAS, in April 2013, Safeway sold 11.5 million shares of Blackhawk Class A
common stock in Blackhawk’s initial public offering (the “IPO”, and the date on
which the IPO occurred, the “IPO Date”);

WHEREAS, prior to the IPO, Blackhawk was a member of an Affiliated Group (as
defined below), of which Safeway is the common parent;

WHEREAS, immediately after the IPO, Safeway held, and currently holds,
37,838,709 shares of Blackhawk Class B common stock, representing approximately
91.6% of the combined voting power of Blackhawk and approximately 75.7% of the
value of Blackhawk;

WHEREAS, Safeway intends to (i) distribute all of its shares of Blackhawk Class
B common stock to Safeway shareholders (the “Distribution”), subject only to
shares of Blackhawk Class B common stock that are sold to fund applicable
withholding Taxes or to fund the payment of cash in lieu of fractional shares,
and (ii) sell all of its shares of Blackhawk Class A common stock as soon as
reasonably practicable after the Distribution;

WHEREAS, on the date of the Distribution (the “Distribution Date”) but
immediately before the Distribution, Safeway shall hold 10,592 shares of
Blackhawk Class A common stock and 37,838,709 shares of Blackhawk Class B common
stock;

WHEREAS, immediately before the Distribution, the Charter Amendment (as defined
below) shall become effective;

WHEREAS, Safeway and Blackhawk are parties to that certain Tax Sharing Agreement
dated January 1, 2006, as amended on January 19, 2010 and on December 30, 2012
(the “Prior Agreement”); and

WHEREAS, in contemplation of the Distribution, the parties hereto desire to
amend and restate the Prior Agreement, which amendment and restatement shall be
effective as of the Distribution, with respect to certain tax matters contained
therein.

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto hereby agree as follows:

Section 1. Definitions.

As used in this Agreement, capitalized terms shall have the following meanings
(such meanings to be equally applicable to both the singular and the plural
forms of the terms defined):

“Affiliated Group” means an affiliated group of corporations within the meaning
of Section 1504(a) of the Code that files a consolidated return for United
States federal Income Tax purposes.

“After Tax Amount” means any additional amount necessary to reflect the
hypothetical Tax consequences of the receipt or accrual of any payment required
to be made under this Agreement (including payment of an additional amount or
amounts hereunder and the effect of the deductions available for interest paid
or accrued and for Taxes such as state and local Income Taxes), determined by
using the highest applicable statutory corporate Income Tax rate (or rates, in
the case of an item that affects more than one Tax) for the relevant Taxable
Period (or portion thereof).

“Agreement” has the meaning set forth in the preamble hereto.

“Albertson’s Agreement” means the Agreement and Plan of Merger, dated as of
March 6, 2014, by and among AB Acquisition LLC, a Delaware limited liability
company (“Ultimate Parent”), Albertson’s Holdings LLC, a Delaware limited
liability company and a wholly-owned subsidiary of Ultimate Parent (“Parent”),
Albertson’s LLC, a Delaware limited liability company and a wholly-owned
subsidiary of Parent (“Albertson’s LLC”), Saturn Acquisition Merger Sub, a
Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and
Safeway.

“Alternative Acquisition” means (i) a merger, consolidation, business
combination, recapitalization, reorganization or similar transaction or series
of related transactions involving Safeway pursuant to which the stockholders of
Safeway immediately preceding such transaction or series of transactions hold
less than fifty percent (50%) of the aggregate equity interests (by vote or
value) in the surviving or resulting entity of such transaction or series of
transactions or any direct or indirect parent thereto or (ii) the acquisition by
any Person or Group (including by way of a tender offer or an exchange offer or
issuance by Safeway), directly or indirectly, in a transaction or series of
transactions, of beneficial ownership or a right to acquire beneficial ownership
of shares representing in excess of fifty percent (50%) of the voting power or
value of the shares of Safeway stock outstanding immediately prior to such
transaction or series of transactions.

“Alternative Acquisition Agreement” has the meaning set forth in Section 5.8(b)
of the Albertson’s Agreement.

“Audit” means any audit, assessment of Taxes, other examination by any Taxing
Authority, proceeding, or appeal of such a proceeding relating to Taxes, whether
administrative or judicial, including proceedings relating to competent
authority determinations.

“Blackhawk” has the meaning set forth in the preamble hereto.

 

2



--------------------------------------------------------------------------------

“Blackhawk Affiliate” means any corporation or other entity directly or
indirectly “controlled” by Blackhawk at the time in question, where “control”
means the ownership of fifty percent (50%) or more of the ownership interests of
such corporation or other entity (by vote or value) or the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such corporation or other entity.

“Blackhawk Business” means the business and operations conducted by Blackhawk
and Blackhawk Affiliates as such business and operations will continue after the
IPO Date.

“Blackhawk Business Records” has the meaning set forth in Section 10.02(b) of
this Agreement.

“Blackhawk Foreign Income Tax Return” means any Income Tax Return required to be
supplied to, or filed with, a non-United States Tax Authority by Blackhawk or a
Blackhawk Affiliate.

“Blackhawk Group” means the Affiliated Group, or similar group of entities as
defined under corresponding provisions of the laws of other jurisdictions, of
which Blackhawk will be the common parent corporation immediately after a
Deconsolidation Event and including any corporation or other entity which may
become a member of such group from time to time.

“Blackhawk Registration Statement” means the registration statement on Form S-1,
originally filed with the SEC on March 18, 2013 (File No. 377-00047), as so
filed and amended.

“Blackhawk Separate Federal Tax Liability” means an amount equal to the Tax
liability that Blackhawk and each Blackhawk Affiliate would have incurred if
they had filed a Tax Return with respect to United States federal Income Taxes
filed on a consolidated basis (with Blackhawk as the common parent corporation)
separate from the members of the Safeway Group, for the relevant Tax period, and
such amount shall be computed by Safeway (A) in a manner consistent with
(i) general Tax accounting principles, (ii) the Code and the Treasury
regulations promulgated thereunder, and (iii) to the extent allowed by
applicable law, past practice, if any, and (B) taking into account any Tax Asset
attributable to Blackhawk or any Blackhawk Affiliate arising in any Tax period
(for example, for purposes of calculating its R&D credit, Blackhawk shall be
entitled to its allocable share of the R&D credit of the Safeway controlled
group of entities as determined under Section 41(f) of the Code).

“Blackhawk Separate Other Tax Liability” means an amount equal to any and all
Income Taxes (other than any United States federal Income Taxes) for a relevant
Tax period with respect to or as a result of, assets or activities of Blackhawk
and the Blackhawk Affiliates, determined on a “with and without” basis, by
calculating the amount of the excess (if any) of (a) the net amount of Taxes
shown as due and payable on a Combined Return including Blackhawk and the
Blackhawk Affiliates with respect to such relevant Tax period, as filed, over
(b) the net amount of Taxes that would be shown as due and payable on such
Combined Return if such Combined Return were recalculated excluding Blackhawk
and the Blackhawk Affiliates.

“Carryback Period” has the meaning set forth in Section 4.02 of this Agreement.

 

3



--------------------------------------------------------------------------------

“Change in Law” means the issuance, modification or revocation of any provision
of the Code or Treasury Regulations, the issuance of a revenue ruling or other
published IRS guidance of general application or the receipt of a private letter
ruling by Safeway.

“Charter Amendment” shall mean the amendment of the Amended and Restated
Certificate of Incorporation of Blackhawk effective shortly before the
Distribution.

“Code” means the Internal Revenue Code of 1986, as amended.

“Combined Return” means any Tax Return with respect to Income Taxes (other than
with respect to United States federal Income Taxes) filed on a consolidated,
combined (including nexus combination, worldwide combination, domestic
combination, line of business combination or any other form of combination) or
unitary basis wherein Blackhawk or one or more Blackhawk Affiliates join in the
filing of such Tax Return (for any Taxable Period) with Safeway or one or more
Safeway Affiliates.

“Consolidated Return” means any Tax Return with respect to United States federal
Income Taxes filed on a consolidated basis wherein Blackhawk or one or more
Blackhawk Affiliates join in the filing of such Tax Return (for any Taxable
Period) with Safeway or one or more Safeway Affiliates.

“Controlling Party” has the meaning set forth in Section 8.01 of this Agreement.

“Covenant Continuation Opinion” means, with respect to an Alternative
Acquisition in connection with which Safeway is obligated to pay a Company
Termination Fee (as defined in the Albertson’s Agreement) pursuant to
Section 7.2(b)(i) of the Albertson’s Agreement, an opinion obtained by Safeway
from a nationally recognized law or accounting firm that notwithstanding such
Alternative Acquisition, the Distribution is more likely than not to qualify as
tax-free under Section 355(a) of the Code, whether or not such Alternative
Acquisition is subject to the Tax imposed under Section 355(e).

“Deconsolidation Event” means, with respect to Blackhawk and each Blackhawk
Affiliate, any event or transaction that causes Blackhawk and/or one or more
Blackhawk Affiliates to no longer be eligible to join with Safeway or one or
more Safeway Affiliates in the filing of a Consolidated Return or a Combined
Return, including, but not limited to, the IPO or the Distribution, as
applicable.

“Distribution” has the meaning set forth in the recitals hereto.

“Distribution Covenant Termination Event” means the earliest to occur of (i) the
effective time of the Merger, (ii) the closing of an Alternative Acquisition
(A) pursuant to an Alternative Acquisition Agreement entered into in connection
with a termination of the Albertson’s Agreement pursuant to Section 7.1(c)(i)(B)
or Section 7.1(d)(i) thereof or (B) that results from a tender offer with
respect to which there is a termination of the Albertson’s Agreement pursuant to
Section 7.1(c)(i)(A) thereof, or (iii) the receipt by Blackhawk of a
Distribution Covenant Termination Notice.

 

4



--------------------------------------------------------------------------------

“Distribution Covenant Termination Notice” means a notice to be provided by
Safeway to Blackhawk within 10 business days after the effective time of an
Alternative Acquisition or a Final Determination if Safeway determines, in its
reasonable judgment, the Distribution fails to qualify as tax-free under
Section 355(a) of the Code; provided that in the event of an Alternative
Acquisition in connection with which Safeway is obligated to pay a Company
Termination Fee (as defined in the Albertson’s Agreement) pursuant to
Section 7.2(b)(i) of the Albertson’s Agreement, such Alternative Acquisition
shall be presumed to give rise to an obligation by Safeway to deliver a
Distribution Covenant Termination Notice unless Safeway delivers a Covenant
Continuation Opinion.

“Distribution Taxes” means any (i) Taxes imposed on, or increase in Taxes
incurred by, Safeway or any Safeway Affiliate, or Blackhawk or any Blackhawk
Affiliate (without regard to whether such Taxes are offset or reduced by any Tax
Asset, Tax Item, or otherwise) resulting from, or arising in connection with,
the failure of the Distribution to qualify as a tax-free transaction under
Section 355 of the Code (including any Tax resulting from the application of
Section 355(d) or Section 355(e) of the Code to the Distribution) or
corresponding provisions of the laws of any other jurisdictions, including
pursuant to the Section 336(e) Election and as a result of any Section 338(g)
Elections, and (ii) any Taxes of a Safeway shareholder (or former Safeway
shareholder) incurred as a result of being a shareholder of Safeway that are
required to be paid or reimbursed by Safeway or any Safeway Affiliate pursuant
to a Final Determination, provided that Safeway shall have defended itself in
any legal proceeding involving Taxes of a Safeway shareholder resulting from, or
arising in connection with, the failure of the Distribution to qualify as a
tax-free transaction under Section 355 of the Code (including any Tax resulting
from the application of Section 355(d) or Section 355(e) of the Code to the
Distribution) or corresponding provisions of the laws of any other
jurisdictions. Any corporate Income Tax referred to in the immediately preceding
sentence shall be determined on a “with and without” basis, by calculating the
amount of the excess (if any) of (a) the net amount of Taxes shown as due and
payable on any applicable Tax Return that reports a taxable income or gain
resulting from the Distribution (including by reason of the Section 336(e)
Election and any Section 338(g) Elections), as filed, over (b) the net amount of
Taxes that would be shown as due and payable on such Tax Return if it were
recalculated excluding any taxable income or gain resulting from the
Distribution (including by reason of the Section 336(e) Election and any
Section 338(g) Elections), but in each of (a) and (b), disregarding the amount
of any Tax Benefit arising after the Distribution from the Section 336(e)
Election and any Section 338(g) Elections; provided that in the event such
Income Tax becomes due and payable as a result of an Audit for which an amended
Tax Return will not be filed, the parties shall determine the amount of any such
Income Tax on a basis consistent with the “with and without” methodology
described above; and provided, further, that when determining the amount of such
corporate Income Taxes for Safeway, such excess shall be reduced by the amount
of corporate income Tax incurred by Safeway (without regard to whether such
Taxes are offset or reduced by any Tax Asset, Tax Item, or otherwise) in
connection with gain realized in the IPO (it being acknowledged that, absent the
Distribution, the Section 336(e) Election and any Section 338(g) Elections, such
Tax would have been incurred by Safeway in connection with the IPO). For the
avoidance of doubt, Distribution Taxes shall not include any Taxes allocated
pursuant to Section 4 of this Agreement.

“Distribution Tax Reporting Notice” has the meaning set forth in Section 5.03(a)
of this Agreement.

 

5



--------------------------------------------------------------------------------

“Estimated Tax Installment Date” means, with respect to United States federal
Income Taxes, the estimated Tax installment due dates prescribed in
Section 6655(c) of the Code and, in the case of any other Tax, means any other
date on which an installment payment of an estimated amount of such Tax is
required to be made.

“Final Determination” shall mean the final resolution of liability for any Tax
for any Taxable Period, by or as a result of: (i) a final and unappealable
decision, judgment, decree or other order by any court of competent
jurisdiction; (ii) a final settlement with the IRS, a closing agreement or
accepted offer in compromise under Sections 7121 or 7122 of the Code, or a
comparable agreement under the laws of other jurisdictions, which resolves the
entire Tax liability for any Taxable Period; (iii) any allowance of a refund or
credit in respect of an overpayment of Tax, but only after the expiration of all
periods during which such refund may be recovered by the jurisdiction imposing
the Tax; or (iv) any other final disposition, including by reason of the
expiration of the applicable statute of limitations.

“Income Tax” shall mean any federal, state, local or non-U.S. Tax determined (in
whole or in part) by reference to net income, worth, gross receipts or capital,
or any Taxes imposed in lieu of such a tax. For the avoidance of doubt, the term
“Income Tax” includes any franchise tax or any Taxes imposed in lieu of such a
tax.

“Income Tax Return” means any Tax Return relating to any Income Tax.

“Independent Accountant” has the meaning set forth in Section 2.04(b) of this
Agreement.

“Independent Firm” has the meaning set forth in Section 10.03 of this Agreement.

“IPO” has the meaning set forth in the recitals hereto.

“IPO Date” has the meaning set forth in the recitals hereto.

“IRS” means the United States Internal Revenue Service or any successor thereto,
including its agents, representatives, and attorneys.

“Joint Responsibility Item” means any Tax Item for which the non-Controlling
Party’s responsibility under this Agreement could exceed two hundred fifty
thousand dollars ($250,000), but not a Sole Responsibility Item.

“Merger” means the merger of Merger Sub with and into Safeway pursuant to the
terms of the Albertson’s Agreement.

“Non-Income Tax Return” means any Tax Return relating to any Tax other than an
Income Tax.

“Officer’s Certificate” means a letter executed by an officer of Safeway or
Blackhawk and provided to Tax Counsel as a condition to the completion of a Tax
Opinion, a Supplemental Tax Opinion or a Covenant Continuation Opinion.

 

6



--------------------------------------------------------------------------------

“Option” means an option to acquire common stock, or other equity-based
incentives the economic value of which is designed to mirror that of an option,
including non-qualified stock options, warrants, discounted non-qualified stock
options, cliff options to the extent stock is issued or issuable (as opposed to
cash compensation), and tandem stock options to the extent stock is issued or
issuable (as opposed to cash compensation).

“Owed Party” has the meaning set forth in Section 7.05 of this Agreement.

“Owing Party” has the meaning set forth in Section 7.05 of this Agreement.

“Payment Period” has the meaning set forth in Section 7.05(e) of this Agreement.

“Post-Deconsolidation Period” means any Taxable Period beginning after the date
of a Deconsolidation Event.

“Post-IPO Period” means any Taxable Period beginning after the IPO Date.

“Pre-Deconsolidation Period” means any Taxable Period beginning on or before the
date of a Deconsolidation Event.

“Prepaid Products Business” means the business of operating a prepaid payments
network using proprietary technology to offer a broad range of gift cards, other
prepaid products, and payment services.

“Prior Agreement” has the meaning set forth in the recitals hereto.

“Restricted Transaction Termination Date” means the earlier to occur of (i) the
receipt by Blackhawk of a Restricted Transaction Termination Notice or (ii) the
later of the two year anniversary of (A) the termination of the Albertson’s
Agreement or (B) the termination of an Alternative Acquisition Agreement entered
into in connection with a termination of the Albertson’s Agreement pursuant to
Section 7.1(c)(i)(B) or Section 7.1(d)(i) thereof.

“Restricted Transaction Termination Notice” means a notice to be provided by
Safeway to Blackhawk within 10 business days of the closing of an Alternative
Acquisition if (i) no Distribution Covenant Termination Event has occurred and
(ii) Safeway determines, in its reasonable judgment, the Distribution fails to
qualify as tax-free under Section 355(e) of the Code.

“Ruling” means (i) any private letter ruling issued by the IRS in connection
with the Distribution in response to a request for such a private letter ruling
filed by Safeway (or any Safeway Affiliate) prior to the date of the
Distribution, and (ii) any similar ruling issued by any other Taxing Authority
addressing the application of a provision of the laws of another jurisdiction to
the Distribution.

“Ruling Documents” means (i) any request for a Ruling filed with the IRS,
together with any supplemental filings or other materials subsequently submitted
on behalf of Safeway, its Subsidiaries and shareholders to the IRS, the
appendices and exhibits thereto, and any Ruling issued by the IRS to Safeway (or
any Safeway Affiliate) in connection with the Distribution and (ii) any similar
filings submitted to, or rulings issued by, any other Taxing Authority in
connection with the Distribution.

 

7



--------------------------------------------------------------------------------

“Safeway” has the meaning set forth in the preamble hereto.

“Safeway Affiliate” means any corporation or other entity directly or indirectly
“controlled” by Safeway where “control” means the ownership of fifty percent
(50%) or more of the ownership interests of such corporation or other entity (by
vote or value) or the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of such corporation or
other entity, but at all times excluding Blackhawk or any Blackhawk Affiliate.

“Safeway Business” means all of the businesses and operations conducted by
Safeway and Safeway Affiliates, excluding the Blackhawk Business, at any time,
whether prior to or after the IPO Date.

“Safeway Distribution Taxes” has the meaning set forth in Section 5.04(a) of
this Agreement.

“Safeway Group” means the Affiliated Group, or similar group of entities as
defined under corresponding provisions of the laws of other jurisdictions, of
which Safeway is the common parent corporation, and any corporation or other
entity which may be, may have been or may become a member of such group from
time to time, but excluding any member of the Blackhawk Group.

“Safeway Foreign Income Tax Return” means any Income Tax Return (other than a
Combined Return) required to be supplied to, or filed with, a non-United States
Tax Authority by Safeway or a Safeway Affiliate.

“SEC” means the United States Securities and Exchange Commission.

“Section 336(e) Election” has the meaning set forth in Section 5.03(b) of this
Agreement.

“Section 338(g) Election” has the meaning set forth in Section 5.03(b) of this
Agreement.

“Separate Affiliated Group” means, with respect to any corporation, such
corporation’s separate affiliated group as defined by Section 355(b)(3) of the
Code and the regulations promulgated thereunder.

“Sole Responsibility Item” means any Tax Item for which the non-Controlling
Party has the entire economic liability under this Agreement.

“Straddle IPO Period” means any Taxable Period beginning on or before the IPO
Date and ending after the IPO Date.

 

8



--------------------------------------------------------------------------------

“Supplemental Ruling” means (i) any ruling (other than the Ruling) issued by the
IRS in connection with the Distribution, and (ii) any similar ruling issued by
any other Taxing Authority addressing the application of a provision of the laws
of another jurisdiction to the Distribution.

“Supplemental Ruling Documents” means (i) any request for a Supplemental Ruling,
together with any supplemental filings or other materials subsequently
submitted, the appendices and exhibits thereto, and any Supplemental Rulings
issued by the IRS in connection with the Distribution and (ii) any similar
filings submitted to, or rulings issued by, any other Taxing Authority in
connection with the Distribution.

“Supplemental Tax Opinion” means an opinion issued by Tax Counsel at the time of
the termination of the Albertson’s Agreement confirming as of such time the
conclusions expressed in the Tax Opinion.

“Tax Asset” means any Tax Item that has accrued for Tax purposes, but has not
been realized during the Taxable Period in which it has accrued, and that could
reduce a Tax in another Taxable Period, including, but not limited to, a net
operating loss, net capital loss, investment tax credit, foreign tax credit,
charitable deduction or credit related to alternative minimum tax or any other
Tax credit.

“Tax Benefit” means a reduction in the Tax liability (or increase in refund or
credit or any item of deduction or expense) of a Taxpayer for any Taxable
Period. Except as otherwise provided in this Agreement, a Tax Benefit shall be
deemed to have been realized or received from a Tax Item in a Taxable Period
only if and to the extent that the Tax liability of the Taxpayer for such
period, after taking into account the effect of the Tax Item on the Tax
liability of such Taxpayer in the current period and all prior periods, is less
than it would have been had such Tax liability been determined without regard to
such Tax Item.

“Tax Counsel” means a nationally recognized law firm selected by Safeway to
provide a Tax Opinion.

“Tax Detriment” means an increase in the Tax liability (or reduction in refund
or credit or any item of deduction or expense) of a Taxpayer for any Taxable
Period. Except as otherwise provided in this Agreement, a Tax Detriment shall be
deemed to have been realized or incurred from a Tax Item in a Taxable Period
only if and to the extent that the Tax liability of the Taxpayer for such
period, after taking into account the effect of the Tax Item on the Tax
liability of such Taxpayer in the current period and all prior periods, is more
than it would have been had such Tax liability been determined without regard to
such Tax Item.

“Tax Item” means any item of income, gain, loss, deduction, expense or credit,
or other attribute that may have the effect of increasing or decreasing any Tax.

“Tax Opinion” means an opinion issued by Tax Counsel in connection with the
completion of the Distribution addressing certain United States federal income
tax consequences of the Distribution under Section 355 of the Code.

 

9



--------------------------------------------------------------------------------

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended tax return, claim for refund or
declaration of estimated Tax) required to be supplied to, or filed with, a
Taxing Authority in connection with the determination, assessment or collection
of any Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

“Taxable Period” means any taxable year or portion thereof beginning on or after
December 30, 2012 with respect to which a Consolidated Return is properly filed
on behalf of the Safeway Group which includes Blackhawk or any Blackhawk
Affiliate or, in the case of any Combined Return, any such taxable year or
portion thereof with respect to which a Combined Return is filed by Safeway or
any Safeway Affiliate which includes Blackhawk or any Blackhawk Affiliate.

“Taxes” means all federal, state, local or non-U.S. taxes, charges, fees,
duties, levies, imposts, rates or other assessments, including income, gross
receipts, net worth, excise, margin, property, sales, use, license, capital
stock, transfer, franchise, payroll, withholding, social security, value added
or other taxes, (including any interest, penalties or additions attributable
thereto) and a “Tax” shall mean any one of such Taxes.

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or authority thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

“Taxpayer” means any taxpayer and its Affiliated Group or similar group of
entities as defined under corresponding provisions of the laws of any other
jurisdiction of which a taxpayer is a member.

Section 2. Preparation and Filing of Tax Returns.

2.01. Safeway’s Responsibility. Subject to the other applicable provisions of
this Agreement, Safeway shall have sole and exclusive responsibility for the
preparation and filing of:

(a) all Consolidated Returns and all Combined Returns for any Taxable Period;

(b) all Income Tax Returns (other than Consolidated Returns and Combined
Returns) with respect to Safeway and/or any Safeway Affiliate for any Taxable
Period;

(c) all Income Tax Returns (other than Consolidated Returns, Combined Returns,
and Blackhawk Foreign Income Tax Returns) with respect to Blackhawk and/or any
Blackhawk Affiliate that were required to be filed (taking into account any
extension of time which has been requested or received) on or prior to the IPO
Date;

(d) all Non-Income Tax Returns with respect to Safeway, any Safeway Affiliate,
or the Safeway Business or any part thereof for any Taxable Period; and

(e) all Safeway Foreign Income Tax Returns for any Taxable Period.

 

10



--------------------------------------------------------------------------------

2.02. Blackhawk’s Responsibility. Subject to the other applicable provisions of
this Agreement, Blackhawk shall have sole and exclusive responsibility for the
preparation and filing of:

(a) all Income Tax Returns (other than Consolidated Returns and Combined
Returns) with respect to Blackhawk and/or any Blackhawk Affiliate that are
required to be filed (taking into account any extension of time which has been
requested or received) after the IPO Date;

(b) all Non-Income Tax Returns with respect to Blackhawk, any Blackhawk
Affiliate, or the Blackhawk Business or any part thereof for any Taxable Period;
and

(c) all Blackhawk Foreign Income Tax Returns (other than Combined Returns) that
are required to be filed (taking into account any extension of time which has
been requested or received) after the IPO Date.

2.03. Agent. Subject to the other applicable provisions of this Agreement,
Blackhawk hereby irrevocably designates, and agrees to cause each Blackhawk
Affiliate to so designate, Safeway as its sole and exclusive agent and
attorney-in-fact to take such action (including execution of documents) as
Safeway, in its sole discretion, may deem appropriate in any and all matters
(including Audits) relating to any Tax Return described in Section 2.01 of this
Agreement.

2.04. Manner of Tax Return Preparation.

(a) Unless otherwise required by a Taxing Authority, the parties hereby agree to
prepare and file all Tax Returns, and to take all other actions, in a manner
consistent with (1) this Agreement, (2) any Tax Opinion, (3) any Supplemental
Tax Opinion, (4) any Ruling, and (5) any Supplemental Ruling. All Tax Returns
shall be filed on a timely basis (taking into account applicable extensions) by
the party responsible for filing such returns under this Agreement.

(b) Safeway shall have the exclusive right, in its sole discretion, with respect
to any Tax Return described in Section 2.01 of this Agreement, to determine
(1) the manner in which such Tax Return shall be prepared and filed, including
the elections, method of accounting, positions, conventions and principles of
taxation to be used and the manner in which any Tax Item shall be reported,
(2) whether any extensions shall be requested, (3) the elections that will be
made by Safeway, any Safeway Affiliate, Blackhawk, and/or any Blackhawk
Affiliate on such Tax Return, (4) whether any amended Tax Returns shall be
filed, (5) whether any claims for refund shall be made, (6) whether any refunds
shall be paid by way of refund or credited against any liability for the related
Tax, and (7) whether to retain outside parties to prepare and/or review such Tax
Returns; provided, however, that Safeway shall consult with Blackhawk prior to
changing any method of accounting if such action would solely impact Blackhawk
or Blackhawk Affiliates. In the case of any Consolidated Return or Combined
Return with respect to a Straddle IPO Period or a Post-IPO Period that results
in a Blackhawk Separate Federal Tax Liability or a Blackhawk Separate Other Tax
Liability in excess of

 

11



--------------------------------------------------------------------------------

one hundred thousand dollars ($100,000), Safeway shall provide to Blackhawk a
pro forma draft of the portion of such Tax Return that relates to the Blackhawk
Separate Federal Tax Liability or Blackhawk Separate Other Tax Liability, as the
case may be, and a statement showing in reasonable detail Safeway’s calculation
of the Blackhawk Separate Federal Tax Liability or Blackhawk Separate Other Tax
Liability (including copies of all worksheets and other materials used in
preparation thereof), as applicable, at least twenty-one (21) days prior to the
due date (taking into account any applicable extensions) for the filing of such
Tax Return for Blackhawk’s review and comment. Blackhawk shall provide its
comments to Safeway at least ten (10) days prior to the due date (taking into
account any applicable extensions) for the filing of such Tax Return. In the
case of a dispute regarding the reporting of any Tax Item on such Tax Return or
the requesting of a change of method of accounting which would solely impact
Blackhawk or Blackhawk Affiliates, which the parties cannot resolve, Safeway and
Blackhawk shall jointly retain a nationally recognized accounting firm that is
mutually agreed upon by Safeway and Blackhawk (the “Independent Accountant”) to
determine whether the proposed reporting of Safeway or Blackhawk is more
appropriate. The relevant Tax Item shall be reported in the manner that the
Independent Accountant determines is more appropriate, and such determination
shall be final and binding on Safeway and Blackhawk. If Blackhawk has not
provided its comments on the pro forma draft of the portion of the Tax Return,
or in the case of a dispute regarding the reporting of any Tax Item, such
dispute has not been resolved by the due date (taking into account any
applicable extension) for the filing of any Tax Return, Safeway shall file such
Tax Return reporting all Tax Items in the manner as originally set forth on the
pro forma draft of the portion of the Tax Return provided to Blackhawk;
provided, however, that Safeway agrees that it will thereafter file an amended
Tax Return, if necessary, reporting any disputed Tax Item in the manner
determined by the Independent Accountant, and any other Tax Item as agreed upon
by Safeway and Blackhawk. The fees and expenses incurred in retaining the
Independent Accountant shall be borne equally by Safeway and Blackhawk, except
that if the Independent Accountant determines that the proposed reporting of the
disputed Tax Item(s) submitted to the Independent Accountant for its
determination by a party is frivolous, has not been asserted in good faith or
for which there is not substantial authority, one hundred percent (100%) of the
fees and expenses of the Independent Accountant shall be borne by such party.

(c) Information. Blackhawk shall timely provide, in accordance with Safeway’s
internal tax return calendar, which will be provided to Blackhawk on a rolling
one-year schedule, all information necessary for Safeway to prepare all Tax
Returns and compute all estimated Tax payments (for purposes of Section 7.01 of
this Agreement). If Blackhawk does not meet these deadlines, the Section 2.04(b)
notice period to Blackhawk shall be waived.

(d) Certain Distribution Taxes. Section 5.03(d) shall govern the manner of Tax
Return preparation with respect to all Tax Returns of the Blackhawk Group
reporting any Distribution Taxes and any claims for refund with respect thereto.

 

12



--------------------------------------------------------------------------------

Section 3. Liability for Taxes.

3.01. Blackhawk’s Liability for Taxes. Blackhawk and each Blackhawk Affiliate
shall be jointly and severally liable for the following Taxes, and shall be
entitled to receive and retain all refunds of Taxes previously incurred by
Blackhawk, any Blackhawk Affiliate, or the Blackhawk Business with respect to
such Taxes:

(a) all Taxes with respect to Tax Returns described in Section 2.01(a) of this
Agreement to the extent that such Taxes are related to (i) the Blackhawk
Separate Federal Tax Liability, (ii) the Blackhawk Separate Other Tax Liability,
or (ii) the Blackhawk Business, for any Taxable Period;

(b) all Taxes with respect to Tax Returns described in Section 2.01(c) of this
Agreement;

(c) all Taxes with respect to Tax Returns described in Section 2.02 of this
Agreement; and

(d) all Taxes imposed by any Taxing Authority with respect to the Blackhawk
Business, Blackhawk or any Blackhawk Affiliate (other than in connection with
the required filing of a Tax Return described in Sections 2.01(a), 2.01(c) or
2.02 of this Agreement) for any Taxable Period.

3.02. Safeway’s Liability for Taxes. Safeway shall be liable for the following
Taxes, and shall be entitled to receive and retain all refunds of Taxes
previously incurred by Safeway, any Safeway Affiliate, or the Safeway Business
with respect to such Taxes:

(a) except as provided in Section 3.01(a) of this Agreement, all Taxes with
respect to Tax Returns described in Section 2.01(a) of this Agreement;

(b) all Taxes with respect to Tax Returns described in Sections 2.01(b), 2.01(d)
or 2.01(e) of this Agreement; and

(c) all Taxes imposed by any Taxing Authority with respect to Safeway, any
Safeway Affiliate, or the Safeway Business (other than in connection with the
required filing of a Tax Return described in Sections 2.01(a), 2.01(b) or
2.01(d) of this Agreement) for any Taxable Period.

3.03. Taxes, Refunds and Credits. Notwithstanding Sections 3.01 and 3.02 of this
Agreement, (i) Safeway shall be liable for all Taxes incurred by any person with
respect to the Safeway Business for all Taxable Periods and shall be entitled to
all refunds and credits of Taxes previously incurred by any person with respect
to such Taxes, and (ii) Blackhawk and each Blackhawk Affiliate shall be jointly
and severally liable for all Taxes incurred by any person with respect to the
Blackhawk Business for all Taxable Periods and shall be entitled to all refunds
and credits of Taxes previously incurred by any person with respect to such
Taxes. Nothing in this Agreement shall be construed to require compensation, by
payment, credit, offset or otherwise, by Safeway (or any Safeway Affiliate) to
Blackhawk (or any Blackhawk Affiliate) for any loss, deduction, credit or other
Tax attribute arising in connection with, or related to,

 

13



--------------------------------------------------------------------------------

Blackhawk, any Blackhawk Affiliate, or the Blackhawk Business, that is shown on,
or otherwise reflected with respect to, any Tax Return described in Section 2.01
of this Agreement; provided, however, that in the event that the Blackhawk
Separate Federal Tax Liability or Blackhawk Separate Other Tax Liability with
respect to a particular Taxable Period is less than zero, Safeway shall pay to
Blackhawk an amount equal to the Tax Benefit that the Safeway Group actually
recognizes (determined on a “with and without” basis) as a result of the
Blackhawk Separate Federal Tax Liability or Blackhawk Separate Other Tax
Liability being less than zero for such Taxable Period.

3.04. Payment of Tax Liability. If one party is liable or responsible for Taxes,
under Sections 3.01 through 3.03 of this Agreement, with respect to Tax Returns
for which another party is responsible for filing, or with respect to Taxes that
are paid by another party, then the liable or responsible party shall pay the
Taxes (or a reimbursement of such Taxes) to the other party pursuant to
Section 7.05 of this Agreement.

3.05. Computation. Safeway shall provide Blackhawk with a written calculation in
reasonable detail (including, upon reasonable request, copies of all work sheets
and other materials used in preparation thereof) setting forth the amount of any
Blackhawk Separate Federal Tax Liability or Blackhawk Separate Other Tax
Liability, or estimated Blackhawk Separate Federal Tax Liability or estimated
Blackhawk Separate Other Tax Liability (for purposes of Section 7.01 of this
Agreement) and any Taxes related to the Blackhawk Business. Blackhawk shall have
the right to review and comment on such calculation. Any dispute with respect to
such calculation shall be resolved pursuant to Section 10.03 of this Agreement;
provided, however, that, notwithstanding any dispute with respect to any such
calculation, in no event shall any payment attributable to the amount of any
Blackhawk Separate Federal Tax Liability or Blackhawk Separate Other Tax
Liability, or estimated Blackhawk Separate Federal Tax Liability or estimated
Blackhawk Separate Other Tax Liability be paid later than the date provided in
Section 7 of this Agreement.

Section 4. Deconsolidation Events.

4.01. Tax Allocations.

(a) Allocation of Tax Items. In the case of a Deconsolidation Event, all Tax
computations for (1) any Pre-Deconsolidation Periods ending on the date of the
Deconsolidation Event and (2) the immediately following Taxable Period of
Blackhawk or any Blackhawk Affiliate, shall be made pursuant to the principles
of Treasury Regulation Section 1.1502-76(b) (or of a corresponding provision
under the laws of other jurisdictions), as reasonably determined by Safeway,
taking into account all reasonable suggestions made by Blackhawk with respect
thereto.

(b) Allocation of Tax Assets. In the case of a Deconsolidation Event, Safeway
and Blackhawk shall cooperate in determining the allocation of any Tax Assets
among Safeway, each Safeway Affiliate, Blackhawk, and each Blackhawk Affiliate.
The parties hereby agree that in the absence of controlling legal authority or
unless otherwise provided under this Agreement, Tax Assets shall be allocated to
the legal entity that is required under Section 3 of this Agreement to bear the
liability for the Tax associated with such Tax Asset, or in the case where no
party is required hereunder to bear such liability, the party that incurred the
cost or burden associated with the creation of such Tax Asset.

 

14



--------------------------------------------------------------------------------

4.02. Carrybacks.

(a) Net Operating Losses. In the case of a Deconsolidation Event,
notwithstanding any other provision of this Agreement, Blackhawk hereby
expressly agrees to elect (under Section 172(b)(3) of the Code and, to the
extent feasible, any similar provision of any state, local or non-U.S. Tax law,
and including Treasury Regulation Section 1.1502-21T(b)(3)) to relinquish any
right to carryback net operating losses to any Pre-Deconsolidation Periods of
Safeway (in which event no payment shall be due from Safeway to Blackhawk in
respect of such net operating losses).

(b) Other. In the case of a Deconsolidation Event, Safeway agrees to pay to
Blackhawk the Tax Benefit from the use in any Pre-Deconsolidation Period (the
“Carryback Period”) of a carryback of any Tax Asset of the Blackhawk Group from
a Post-Deconsolidation Period (other than a carryback of any Tax Asset
attributable to Distribution Taxes for which the liability is borne by Safeway
or any Safeway Affiliate). If subsequent to the payment by Safeway to Blackhawk
of the Tax Benefit of a carryback of a Tax Asset of the Blackhawk Group, there
shall be a Final Determination which results in a decrease (1) to the amount of
the Tax Asset so carried back or (2) to the amount of such Tax Benefit,
Blackhawk shall repay to Safeway any amount which would not have been payable to
Blackhawk pursuant to this Section 4.02(a) had the amount of the benefit been
determined in light of these events. Nothing in this Section 4.02(a) shall
require Safeway to file an amended Tax Return or claim for refund of Income
Taxes; provided, however, that Safeway shall use its reasonable efforts to use
any carryback of a Tax Asset of the Blackhawk Group that is carried back under
this Section 4.02(a).

4.03. Continuing Covenants.

Each of Safeway (for itself and each Safeway Affiliate) and Blackhawk (for
itself and each Blackhawk Affiliate) agrees (1) not to take any action
reasonably expected to result in an increased Tax liability to the other, a
reduction in a Tax Asset of the other or an increased liability to the other
under this Agreement, in each case, except as requested in writing by the other
party or expressly provided for in this Agreement, (2) to take any action
reasonably requested by the other that would reasonably be expected to result in
a Tax Benefit or avoid a Tax Detriment to the other, provided, in either such
case, that the taking or refraining to take such action does not result in any
additional cost not fully compensated for by the other party or any other
adverse effect to such party, and (3) to use their reasonable best efforts to
enter into any other agreements necessary to carry out the intent of this
Section 4. The parties hereby acknowledge that the preceding sentence is not
intended to limit, and therefore shall not apply to, the rights of the parties
with respect to matters otherwise covered by this Agreement.

 

15



--------------------------------------------------------------------------------

Section 5. Distribution Taxes.

5.01. Liability for Distribution Taxes. In contemplation of the Distribution,
the parties have set forth how certain Tax matters with respect to the
Distribution will be handled.

(a) Safeway’s Liability for Distribution Taxes. Notwithstanding Sections 3.01
through 3.03 of this Agreement, Safeway and each Safeway Affiliate shall be
jointly and severally liable for any Distribution Taxes, to the extent that such
Distribution Taxes are attributable to, caused by, or result from, one or more
of the following:

(i) any action or omission by Safeway (or any Safeway Affiliate) inconsistent
with any information, covenant, representation, or material related to Safeway,
any Safeway Affiliate, or the Safeway Business in an Officer’s Certificate of
Safeway, Tax Opinion, Supplemental Tax Opinion, Ruling Documents, Supplemental
Ruling Documents, Ruling, or Supplemental Ruling (for the avoidance of doubt,
disclosure by Safeway (or any Safeway Affiliate) to Blackhawk (or any Blackhawk
Affiliate) of any action or fact that is inconsistent with any information,
covenant, representation, or material submitted to Tax Counsel, the IRS, or
other Taxing Authority, as applicable, in connection with an Officer’s
Certificate, Tax Opinion, Supplemental Tax Opinion, Ruling Documents,
Supplemental Ruling Documents, Ruling, or Supplemental Ruling shall not relieve
Safeway (or any Safeway Affiliate) of liability under this Agreement);

(ii) any action or omission by Safeway (or any Safeway Affiliate) after the date
of the Distribution (including any act or omission that is in furtherance of,
connected to, or part of a plan or series of related transactions (within the
meaning of Section 355(e) of the Code ) occurring on or prior to the date of the
Distribution) including a cessation, transfer to affiliates or disposition of
the active trades or businesses of Safeway (or any Safeway Affiliate), stock
buyback or payment of an extraordinary dividend;

(iii) any acquisition of any stock or assets of Safeway (or any Safeway
Affiliate) by one or more other persons (other than Blackhawk or a Blackhawk
Affiliate) prior to or following the Distribution (including the acquisition of
the outstanding stock of Safeway pursuant to the Merger or an Alternative
Acquisition);

(iv) any issuance of stock by Safeway (or any Safeway Affiliate), or change in
ownership of stock in Safeway (or any Safeway Affiliate); or

(v) a Final Determination pursuant to which it is determined that the
Distribution is taxable under Section 311(b) of the Code because it violates the
“device” prohibition of Section 355(a)(1)(B) of the Code or fails to satisfy the
“business purpose” requirement applicable to a distribution under Section 355 of
the Code, in either case, as a direct result of a connection between the
Distribution and the Albertson’s Agreement.

 

16



--------------------------------------------------------------------------------

(b) Blackhawk’s Liability for Distribution Taxes. Notwithstanding Sections 3.01
through 3.03 of this Agreement, Blackhawk and each Blackhawk Affiliate shall be
jointly and severally liable for any Distribution Taxes, to the extent that such
Distribution Taxes are attributable to, caused by, or result from, one or more
of the following:

(i) any action or omission by Blackhawk (or any Blackhawk Affiliate) after the
Distribution at any time, that is inconsistent with any information, covenant,
representation or material related to Blackhawk, any Blackhawk Affiliate, or the
Blackhawk Business in (A) an Officer’s Certificate of Blackhawk, or (B) to the
extent consistent with an Officer’s Certificate of Blackhawk or information
provided by Blackhawk or its Affiliates, any Tax Opinion, Supplemental Tax
Opinion, Ruling Documents, Supplemental Ruling Documents, Ruling, or
Supplemental Ruling (for the avoidance of doubt, disclosure by Blackhawk (or any
Blackhawk Affiliate) to Safeway (or any Safeway Affiliate) of any action or fact
that is inconsistent with any information, covenant, representation, or material
submitted to Tax Counsel, the IRS, or other Taxing Authority, as applicable, in
connection with an Officer’s Certificate, Tax Opinion, Supplemental Tax Opinion,
Ruling Documents, Supplemental Ruling Documents, Ruling, or Supplemental Ruling
shall not relieve Blackhawk (or any Blackhawk Affiliate) of liability under this
Agreement);

(ii) any action or omission by Blackhawk (or any Blackhawk Affiliate) after the
date of the Distribution (including any act or omission that is in furtherance
of, connected to, or part of a plan or series of related transactions (within
the meaning of Section 355(e) of the Code ) occurring on or prior to the date of
the Distribution) including a cessation, transfer to affiliates or disposition
of the active trades or businesses of Blackhawk (or any Blackhawk Affiliate),
stock buyback or payment of an extraordinary dividend;

(iii) any acquisition of any stock or assets of Blackhawk (or any Blackhawk
Affiliate) by one or more other persons (other than Safeway or any Safeway
Affiliate) prior to or following the Distribution, except if such stock of
Blackhawk is acquired from Safeway or the assets of Blackhawk are acquired as a
result of the sale or other disposition of such assets at the direction of
Safeway prior to the Distribution; or

(iv) any issuance of stock by Blackhawk (or any Blackhawk Affiliate) after the
Distribution, including any issuance pursuant to the exercise of employee stock
options or other employment related arrangements or the exercise of warrants, or
change in ownership of stock in Blackhawk (or any Blackhawk Affiliate) after the
Distribution.

 

17



--------------------------------------------------------------------------------

(c) Joint Liability for Remaining Distribution Taxes. Notwithstanding
Sections 3.01 through 3.03 of this Agreement, Safeway shall be liable for fifty
percent (50%) and Blackhawk and each Blackhawk Affiliate shall be jointly and
severally liable for fifty percent (50%) of any Distribution Taxes not otherwise
allocated by Sections 5.01(a) or (b) of this Agreement.

5.02. Continuing Covenants. Notwithstanding anything to the contrary herein, the
continuing covenants reflected in Section 5.02(a), (b), (c), (d), (e) and
(f) shall expire upon a Distribution Covenant Termination Event:

(a) Blackhawk Restrictions. Blackhawk agrees that it will not take or fail to
take, or permit any Blackhawk Affiliate to take or fail to take, any action
where such action or failure to act would be inconsistent with any information,
covenant, representation, or material that relates to facts or matters related
to Blackhawk (or any Blackhawk Affiliate) or within the control of Blackhawk and
is contained in (A) an Officer’s Certificate of Blackhawk, or (B) to the extent
consistent with an Officer’s Certificate of Blackhawk or information provided by
Blackhawk or its Affiliates, any Tax Opinion, Supplemental Tax Opinion, Ruling
Documents, Supplemental Ruling Documents, Ruling, or Supplemental Ruling (except
where such information, covenant, representation, or material was not previously
disclosed to Blackhawk) other than as permitted by Section 5.02(c) of this
Agreement. For this purpose an action is considered inconsistent with a
representation if the representation states that there is no plan or intention
to take such action. For the avoidance of doubt, Blackhawk and each Blackhawk
Affiliate will not be in violation of the covenants set forth in this section by
reason of taking any act (or refraining to act as) requested by Safeway in
writing (in accordance with the notice provisions of this Agreement) in
connection with the Merger, an Alternative Acquisition or this Agreement.

(b) Safeway Restrictions. Safeway agrees that it will not take or fail to take,
or permit any Safeway Affiliate to take or fail to take, any action where such
action or failure to act would be inconsistent with any material, information,
covenant or representation that relates to facts or matters related to Safeway
(or any Safeway Affiliate) or within the control of Safeway and is contained in
an Officer’s Certificate, Tax Opinion, Supplemental Tax Opinion, Ruling
Documents, Supplemental Ruling Documents, Ruling, or Supplemental Ruling. For
this purpose an action is considered inconsistent with a representation if the
representation states that there is no plan or intention to take such action.

(c) Certain Blackhawk Actions Following the Distribution.

(i) Blackhawk agrees that, during the period from the Distribution Date until
the Restricted Transaction Termination Date, Blackhawk shall not (A) dispose of
all or substantially all of the assets of Blackhawk, (B) merge Blackhawk with
another entity, without regard to which party is the surviving entity,
(C) transfer any assets of Blackhawk in a transaction described in Section 351
(other than a transfer to a corporation which is a member of the Blackhawk Group
(which, solely for the purposes of this provision, shall be

 

18



--------------------------------------------------------------------------------

determined without regard to the application of Section 1504(b)(3)) and which is
wholly-owned, directly or indirectly, by Blackhawk) or subparagraph (C) or
(D) of Section 368(a)(1) of the Code, (D) issue stock of Blackhawk (or any
instrument that is convertible or exchangeable into any such stock) in an
acquisition or public or private offering (other than any compensatory related
issuances described in Treasury Regulations Section 1.355-7(e)(i)) as a result
of which one or more Persons would (directly or indirectly) acquire, or have the
right to acquire a number of shares of Blackhawk capital stock that would, when
combined with any other changes in ownership of Blackhawk capital stock
pertinent for purposes of Section 355(e) of the Code, comprise 40% or more of
(x) the value of all outstanding shares of stock of Blackhawk as of the date of
such transaction, or in the case of a series of transactions, the date of the
last transaction of such series, or (y) the total combined voting power of all
outstanding shares of voting stock of Blackhawk as of the date of such
transaction, or in the case of a series of transactions, the date of the last
transaction of such series, (E) facilitate or otherwise participate (other than
purely in a ministerial capacity, e.g., making a request of Blackhawk’s transfer
agent or filing any reports with the SEC) in any acquisition of stock in
Blackhawk that would result in any shareholder owning five percent (5%) or more
of any class of the outstanding stock of Blackhawk, provided that nothing in
this Section 5.02(c)(i)(E) shall prevent Blackhawk from conducting a customary
road show in connection with the Distribution, so long as Blackhawk does not in
any capacity participate in arranging any acquisition or sale of stock of
Blackhawk, or (F) enter into any transaction that would have the effect of
causing Blackhawk to fail to continue conducting the Prepaid Products Business
directly or indirectly through its Separate Affiliated Group. The parties hereby
agree that they will act in good faith to take all reasonable steps necessary to
amend this Section 5.02(c)(i), from time to time, by mutual agreement, to add
certain actions to the list contained herein, or remove certain actions from the
list contained herein, in either case, in order to reflect any relevant change
in law, regulation or administrative interpretation occurring after the date of
this Agreement; provided that no amendment shall be required to this
Section 5.02(c)(i) if such amendment could adversely affect Safeway’s rights to
indemnification under Section 7.6 of the Albertson’s Agreement or under any
Alternative Acquisition Agreement.

(ii) From the Distribution Date until the date that is five (5) years after the
IPO Date, Blackhawk will not propose or support (other than in a purely
ministerial capacity, such as filing a proxy containing a stockholder-initiated
proposal) any plan or recapitalization or amendment to Blackhawk’s governance
documents or other action providing for (A) the conversion of shares of any
class of Blackhawk stock into a different class of Blackhawk stock, (B) any
change in the absolute or relative voting rights of any class of Blackhawk stock
from the rights existing on the IPO Date, (C) any change in the manner of
election or duties and responsibilities of the Blackhawk board of directors from
those existing on the IPO Date, or (D) any action having an effect similar to
(A), (B), or (C).

 

19



--------------------------------------------------------------------------------

(d) Notice of Specified Transactions or Proposals. Not later than twenty
(20) days prior to entering into any oral or written contract or agreement, and
not later than twenty (20) days after it first becomes aware of any
negotiations, plan or intention (regardless of whether it is a party to such
negotiations, plan or intention), regarding any of the transactions described in
paragraph (c)(i), Blackhawk shall provide written notice of its intent to
consummate such transaction or the negotiations, plan or intention of which it
becomes aware, as the case may be, to Safeway. Not later than twenty (20) days
after it first becomes aware of any proposal by a shareholder of Blackhawk
regarding any of the matters described in paragraph (c)(ii), Blackhawk shall
provide written notice of such proposal of which it becomes aware, as the case
may be, to Safeway.

(e) Earnings and Profits. If any Distribution Tax Reporting Notice indicates
that the Distribution shall be treated by the parties as a tax-free distribution
to Safeway and Safeway’s stockholders, Safeway will advise Blackhawk in writing
of any decrease in Safeway earnings and profits attributable to the Distribution
under Section 312(h) of the Code on or before the first anniversary of such
Distribution Tax Reporting Notice; provided, however, that Safeway shall provide
Blackhawk with estimates of such amounts (determined in accordance with past
practice) prior to such anniversary as reasonably requested by Blackhawk.

(f) Opinion Cooperation. Safeway and Blackhawk agree to cooperate in good faith
regarding any tax opinions to be delivered in connection with the Distribution
including rendering an Officer’s Certificate reasonably acceptable to Safeway
and Blackhawk in connection with the Tax Opinion, the Supplemental Tax Opinion,
and any Covenant Continuation Opinion.

5.03. Tax Reporting of Distribution Taxes.

(a) Distribution Tax Reporting Notice. Safeway and Blackhawk agree that, in the
event of (i) the closing of the Merger or (ii) the closing of an Alternative
Acquisition (A) pursuant to an Alternative Acquisition Agreement entered into in
connection with a termination of the Albertson’s Agreement pursuant to
Section 7.1(c)(i)(B) or Section 7.1(d)(i) thereof or (B) that results from a
tender offer with respect to which there is a termination of the Albertson’s
Agreement pursuant to Section 7.1(c)(i)(A) thereof, and unless a written
agreement between Safeway and Blackhawk to the contrary is entered into as a
result of a Change in Law occurring after the Distribution Date, Safeway and
Blackhawk will treat the Distribution as a taxable distribution by Safeway to
the Safeway shareholders (and will jointly elect with Blackhawk to cause the
Distribution to be taxable to Blackhawk pursuant to the Section 336(e)
Election). So long as the Merger Agreement or an Alternative Acquisition
Agreement entered into in connection with a termination of the Albertson’s
Agreement pursuant to Section 7.1(c)(i)(B) or Section 7.1(d)(i) thereof has not
been terminated, the parties agree to pay estimated taxes and to file Income Tax
Returns on the basis that the Distribution will be taxable. In the event the
Albertson’s Agreement is terminated prior to the closing of the Merger or any
Alternative Acquisition referenced above is terminated prior to the closing, the
parties intend that the Distribution qualify as a tax-free distribution under
Section 355 of the Code to Safeway and its shareholders. In the event the
Albertson’s Agreement is

 

20



--------------------------------------------------------------------------------

terminated or any Alternative Acquisition Agreement is terminated, as soon as
reasonably practicable after such termination, Safeway will deliver to Blackhawk
a notice setting forth the intended tax characterization of the Distribution,
which notice Safeway may update and revise at such time and in such manner as
reasonably determined by Safeway (the “Distribution Tax Reporting Notice”).
Blackhawk agrees that it will not take (and it will cause the Blackhawk
Affiliates to refrain from taking) any position on a Tax Return that is
inconsistent with the Distribution Tax Reporting Notice. The parties agree to
cooperate to amend any Tax Returns as determined by Safeway in its sole
good-faith discretion to comply with any subsequent Distribution Tax Reporting
Notice delivered by Safeway.

(b) Section 336(e) and Section 338(g) Elections. Notwithstanding anything in
this Agreement to the contrary, Safeway and Blackhawk shall make an election
under Section 336(e) of the Code and the Regulations and any corresponding or
similar elections under state or local tax law with respect to Safeway’s
disposition of the common stock of Blackhawk in the Distribution and the IPO,
including similar elections for the Blackhawk Affiliates (which may be under
Section 336(e) or Section 338(h)(10)), as appropriate (such elections
collectively, the “Section 336(e) Election”). Safeway or Blackhawk shall
cooperate with respect to the filing of timely related elections under
Section 338(g) of the Code (which the parties acknowledge will be due prior to
the due date of the Section 336(e) Election) and any corresponding or similar
elections under state or local tax law for Blackhawk’s foreign subsidiaries
(such elections collectively, the “Section 338(g) Election”); provided that the
decision to file any such Section 338(g) elections shall be at the discretion of
Safeway, but subject to the reasonable request of Blackhawk if any such election
would not cause Safeway to incur any additional expense or Tax. Each of Safeway
and Blackhawk shall timely make the Section 336(e) Election in accordance with
Treasury Regulations Section 1.336-2(h) (and any corresponding provisions of
state or local tax law) when they file their respective consolidated federal
income Tax Returns for the taxable year of the Distribution (or at such
different time as may be provided in applicable rules, notices or regulations)
if the parties are treating the IPO as a Deconsolidation Event, and, otherwise,
such election shall be made with the applicable Safeway Tax Return (i.e., a
Consolidated Return or Combined Return) (or at such different time as may be
provided in applicable rules, notices or regulations). The parties shall
cooperate with each other to take all actions necessary and appropriate
(including filing Tax Returns, elections, and other documents as may be required
and retaining a copy of this Agreement pursuant to Treasury Regulations
Section 1.336-2(h)) to effect and preserve timely elections in accordance with
Section 336(e) of the Code and applicable Treasury Regulations and any
corresponding or similar elections under state or local tax law with respect to
Blackhawk and its U.S. subsidiaries. For the avoidance of doubt, this Agreement
is intended to constitute a written, binding agreement to make the
Section 336(e) Election within the meaning of Treasury Regulations
Section 1.336-2(h).

 

21



--------------------------------------------------------------------------------

(c) Consolidation Treatment and Deconsolidation Treatment.

(i) In the event that Safeway and Blackhawk are treating the Distribution as a
taxable distribution to Safeway and Blackhawk pursuant to Section 5.03(a), it is
the parties’ intention that, as a result of the Section 336(e) Election and
notwithstanding the IPO, Blackhawk should continue to be treated as a member of
an Affiliated Group of which Safeway is the parent until the Distribution Date
for U.S. federal income tax purposes, and the parties intend to file all Tax
Returns in a manner consistent with such treatment (“Consolidation Treatment”).
The parties acknowledge that, as a result of the Section 336(e) Election and a
current lack of IRS guidance on point, this position is currently not free from
doubt. If Safeway in its sole good-faith discretion determines to seek a request
for a private letter ruling or other guidance from the IRS that the IPO should
not be treated as a Deconsolidation Event, Blackhawk shall cooperate fully (and
cause its respective affiliates to cooperate fully) as reasonably requested by
Safeway with such request. In furtherance of the foregoing, Blackhawk shall not
seek formal or informal guidance from the IRS on any issue related to the
Section 336(e) Election unless directed by Safeway. If Safeway ultimately
determines in its sole good-faith discretion that such consolidation treatment
is appropriate, Safeway and Blackhawk will file all Tax Returns consistent with
such determination, including filing any amended Tax Returns consistent with
such treatment. If Safeway ultimately determines in its sole good-faith
discretion that Consolidation Treatment is not an appropriate filing position,
Safeway and Blackhawk shall file any Tax Returns on the basis that Blackhawk
should not continue to be treated as a member of an Affiliated Group of which
Safeway is the parent after the IPO Date for U.S. federal income tax purposes
(“Deconsolidation Treatment”).

(ii) If the parties have filed any Tax Returns on the basis of Consolidation
Treatment and pursuant to Section 5.03(a) Safeway delivers a Distribution Tax
Reporting Notice to Blackhawk indicating that the Distribution shall be treated
as a tax-free distribution to Safeway and Blackhawk under Section 355(a) of the
Code, the parties shall cooperate in good faith in order to file any amended Tax
Returns as directed by Safeway to reflect such Deconsolidation Treatment and the
parties shall cooperate in good faith to immediately seek a credit or refund of
any Taxes attributable to Blackhawk that were paid in respect of such Safeway
Tax Return (“Blackhawk Taxes”) which, promptly upon receipt of such credit or
refund, shall be credited against Taxes, or funded to Blackhawk to make payment,
in respect of the applicable Blackhawk Tax Returns.

(iii) If Safeway has determined that Consolidation Treatment is appropriate, the
parties agree to follow Consolidation Treatment and to make payments of
Blackhawk Taxes (other than Distribution Taxes) in a form and manner as directed
by Safeway in its sole good-faith discretion; provided that Safeway and
Blackhawk agree to share equally in the net cost of any interest or penalties
attributable to such Blackhawk Taxes (other than Distribution Taxes) (for the
sake of clarification, the net cost in this instance shall be computed by
netting interest or penalties paid by and interest received by either party in
connection with any refund for the overpayment of such Taxes).

 

22



--------------------------------------------------------------------------------

(iv) If Safeway has determined that Deconsolidation Treatment is appropriate,
the parties agree to follow Deconsolidation Treatment and to make payments of
Blackhawk Taxes (other than Distribution Taxes) in a form and manner as directed
by Safeway in its sole good-faith discretion; provided that Safeway and
Blackhawk agree to share equally in the net cost of any interest or penalties
attributable to such Blackhawk Taxes (other than Distribution Taxes) (for the
sake of clarification, the net cost in this instance shall be computed by
netting interest or penalties paid by and interest received by either party in
connection with any refund for the overpayment of such Taxes).

(d) Tax Returns. Safeway shall prepare any Consolidated Return or Combined
Return (including any such Tax Returns with respect to a Post-IPO Period that
includes Blackhawk as a result of the Section 336(e) Election under the
Consolidation Treatment), which Tax Returns shall be governed by Section 2.01;
provided that the portion of such Tax Returns related to the Section 336(e)
Election shall be exclusively governed by this Section 5.03. The liability for
Taxes on such Consolidated Return or Combined Return shall be governed by
Section 3.01 (modified as appropriate to address the liability for Distribution
Taxes under Section 5.01). The parties acknowledge that Blackhawk shall
indemnify Safeway for any reasonable related expenses of attorneys or other tax
professionals incurred as a result of Blackhawk continuing as a member of a
consolidated, combined or unitary group of which Safeway is the Parent to the
extent that such expenses are additional incremental costs that would not
otherwise have been incurred and to the extent such expenses are not
attributable to the Section 336(e) Election determinations governed by this
Section 5.03. Blackhawk shall prepare any Tax Returns of the Blackhawk Group
that include any Distribution Taxes and any claims for refund with respect
thereto in accordance with the provisions of this Section 5.03 and shall
(i) provide to Safeway a copy of such Tax Returns at least thirty (30) days
prior to filing for Safeway’s review and comment and (ii) reflect on such Tax
Returns any comments made by Safeway that are consistent with the provisions in
this Section 5.03. For the avoidance of doubt, any positions relating to the
Section 336(e) Election shall be determined by Safeway in its sole good-faith
discretion regardless of whether such positions relate to a consolidated or
separate Tax Return.

(e) Section 336(e) Election Determinations. The following provisions shall
control the preparation and determination of all amounts discussed herein with
respect to the Section 336(e) Election.

(i) Unless otherwise directed by Safeway, for purposes of computing the
“aggregate deemed asset disposition price” (the “ADADP”) or “aggregate deemed
sales price” (the “ADSP”), as applicable, with respect to the assets of
Blackhawk and each applicable Blackhawk Affiliate in accordance with Sections
336(e) and 338(g) of the Code and any corresponding or similar elections under
state or local tax law (the “Deemed Sale Elections”), the fair market value of
the Blackhawk shares distributed to the Safeway shareholders in the Distribution
shall be an amount equal to the volume weighted average price of the Class B
Common Shares on the first day (or full day at Safeway’s discretion) of trading
following the Distribution.

 

23



--------------------------------------------------------------------------------

(ii) Within ninety (90) days after the Distribution, Safeway shall determine in
its sole discretion and shall prepare and deliver to Blackhawk a calculation
with supporting detail of (i) the amount of ADADP or ADSP, as applicable, with
respect to Blackhawk and each applicable Blackhawk Affiliate for which any
Deemed Sale Elections will be made, (ii) the amount of any liabilities reflected
in the ADADP or ADSP that shall be treated as giving rise to a deduction upon
the deemed assumption of such liabilities, and (iii) any other determinations
made by Safeway related to the computation of the ADADP or ADSP as reasonably
requested by Blackhawk.

(iii) Within one hundred twenty (120) days after the Distribution, Blackhawk
shall prepare and deliver to Safeway an asset allocation statement under
Sections 336(e) and 338 of the Code (or successor form and any similar state,
local or foreign forms) for Blackhawk and each applicable Blackhawk Affiliate
allocating the ADADP or the ADSP, as applicable, with respect to the assets of
Blackhawk and each applicable Blackhawk Affiliate in accordance with Sections
336(e) and 338(g) of the Code and the Regulations and any corresponding or
similar provisions under state or local tax law (the “IRS Forms 8883”). Safeway
shall provide its comments to Blackhawk no later than (30) days after receipt of
such IRS Forms 8883. In the case of a dispute regarding the allocation of ADADP
or ADSP which the parties cannot resolve, such dispute shall be resolved
promptly by the Independent Accountant; provided, for the avoidance of doubt,
that Blackhawk may only comment on the allocation of the ADADP or the ADSP among
the assets of Blackhawk and shall have no input on other related determinations
such as the total amount of the ADADP or ADSP that will be allocated among the
assets. The fees and expenses incurred in retaining the Independent Accountant
shall be borne equally by Safeway and Blackhawk, except that if the Independent
Accountant determines that the dispute with respect to the IRS Forms 8883
submitted to the Independent Accountant for its determination by a party is
frivolous, has not been asserted in good faith or for which there is not
substantial authority, one hundred percent (100%) of the fees and expenses of
the Independent Accountant shall be borne by such party.

(iv) Within one hundred fifty (150) days after the Distribution, Safeway will
provide a computation of gain or loss with respect to Blackhawk and each
applicable Blackhawk Affiliate resulting from the Deemed Sale Elections, based
on the determinations made above, and Safeway and Blackhawk will file their Tax
Returns consistent with such computation. Blackhawk shall provide Safeway with
any information necessary to make such computation.

5.04. Payment of Distribution Taxes.

(a) Changes in Distribution Tax Treatment. Notwithstanding Sections 3.01 through
3.03 of this Agreement, if pursuant to the procedures set forth in
Section 5.03(a), the Distribution is being reported as a taxable distribution to
Safeway and Blackhawk and such Taxes are reported on a Safeway Tax Return (i.e.,
Consolidation Treatment), then Safeway shall pay any Distribution Taxes for
which Safeway is liable under Section 5.01(a) or Section 5.01(c) (the “Safeway
Distribution Taxes”). If, however, the

 

24



--------------------------------------------------------------------------------

Distribution is reported as a taxable distribution to Safeway and Blackhawk and
such Distribution Taxes are not reported on a Safeway Tax Return, but rather are
reported on a Tax Return of the Blackhawk Group and are required to be paid by
Blackhawk (i.e., Deconsolidation Treatment), Safeway will determine in its sole
good-faith discretion the appropriate procedure for remitting such Taxes
including whether Safeway is permitted to remit such Taxes directly to the
applicable Taxing Authority on behalf of Blackhawk. If it is determined that
Blackhawk is required to pay such Taxes directly to the Taxing Authority,
Safeway shall fund an amount equal to the Safeway Distribution Taxes to
Blackhawk to be remitted by Blackhawk to the applicable Taxing Authority. Such
funding shall occur on the later of (i) two (2) business days prior to the due
date for such Distribution Taxes or due date for estimated payment for
Distribution Taxes or (ii) the date on which such Safeway Distribution Taxes are
refunded or credited to Safeway if previously paid by Safeway to the applicable
Taxing Authority. If any subsequent Distribution Tax Reporting Notice indicates
that the Distribution shall be treated by the parties as a tax-free distribution
to Safeway and such Distribution Taxes were reported and paid by Blackhawk to
the applicable Taxing Authority in connection with a Tax Return of the Blackhawk
Group, Blackhawk shall promptly initiate and diligently pursue a claim for a
refund of any such Distribution Taxes paid and shall pay to Safeway, within two
(2) business days after receipt of any such refund, an amount equal to Safeway
any refunded Distribution Taxes previously funded by Safeway to Blackhawk.
Safeway will determine in its sole good-faith discretion the most efficient
method to fund the Safeway Distribution Taxes to Blackhawk if so required and
for the return of any Tax refund attributable thereto, and Safeway and Blackhawk
agree not to treat any such payments as giving rise to a deduction for U.S.
federal income tax purposes. In the event that any repayment of Safeway
Distribution Taxes is characterized as a taxable payment to Safeway, Blackhawk
shall make an additional payment to Safeway equal to fifty percent (50%) of such
incremental Taxes determined on a “with and without” basis.

(b) No Duplicative Payments; Intent. It is intended that the provisions of this
Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. Notwithstanding Sections 3.01 through
3.03 of this Agreement, the party responsible for Distribution Taxes under
Section 5.01 will fund the payment when due and will be reimbursed for any such
payment in the event such Distribution Taxes are determined not to be owed when
such Distribution Taxes are refunded. The provisions of this Agreement,
including, but not limited to, Section 5.04(a), shall be construed in the
appropriate manner so that such intentions are realized.

Section 6. Indemnification.

6.01. In General. Safeway and each member of the Safeway Group shall jointly and
severally indemnify Blackhawk, each Blackhawk Affiliate, and their respective
directors, officers and employees, and hold them harmless from and against any
and all Taxes for which Safeway or any Safeway Affiliate is liable under this
Agreement and any losses, costs, damages or expenses, including reasonable
attorneys’ fees and out-of-pocket costs, that are attributable to, or result
from, the failure of Safeway, any Safeway Affiliate or any director, officer or
employee to make any payment required to be made under this Agreement. Blackhawk
and each member of the Blackhawk Group shall jointly and severally indemnify
Safeway, each Safeway Affiliate,

 

25



--------------------------------------------------------------------------------

and their respective directors, officers and employees, and hold them harmless
from and against any and all Taxes for which Blackhawk or any Blackhawk
Affiliate is liable under this Agreement and any losses, costs, damages or
expenses, including reasonable attorneys’ fees and out-of-pocket costs, that are
attributable to, or result from, the failure of Blackhawk, any Blackhawk
Affiliate or any director, officer or employee to make any payment required to
be made under this Agreement. For the avoidance of doubt, nothing in this
Section 6.01 shall imply that the indemnification above must be increased for
taxes owing with respect to such payments and payments hereunder shall not be
required to be so increased unless explicitly provided in this Agreement.

6.02. Inaccurate or Incomplete Information. Safeway and each member of the
Safeway Group shall jointly and severally indemnify Blackhawk, each Blackhawk
Affiliate, and their respective directors, officers and employees, and hold them
harmless from and against any cost, fine, penalty, or other documented expense
of any kind attributable to the failure of Safeway or any Safeway Affiliate in
supplying Blackhawk or any Blackhawk Affiliate with inaccurate or incomplete
information, in connection with the preparation of any Tax Return. Blackhawk and
each member of the Blackhawk Group shall jointly and severally indemnify
Safeway, each Safeway Affiliate, and their respective directors, officers and
employees, and hold them harmless from and against any cost, fine, penalty, or
other documented expense of any kind attributable to the failure of Blackhawk or
any Blackhawk Affiliate in supplying Safeway or any Safeway Affiliate with
inaccurate or incomplete information, in connection with the preparation of any
Tax Return.

6.03. No Indemnification for Tax Items. Nothing in this Agreement shall be
construed as a guarantee of the existence or amount of any loss, credit,
carryforward, basis or other Tax Item, whether past, present or future, of
Safeway, any Safeway Affiliate, Blackhawk or any Blackhawk Affiliate. In
addition, for the avoidance of doubt, for purposes of determining any amount
owed between the parties hereto, all such determinations shall be made without
regard to any financial accounting tax asset or liability or other financial
accounting items.

6.04. Contingent Tax Benefit Payments. In the event that Safeway bears the
liability for any Distribution Taxes under Section 5.01(a) or Section 5.01(c)
and (i) the Albertson’s Agreement has been terminated prior to the closing of
the Merger and (ii) any Alternative Acquisition Agreement entered into in
connection with a termination of the Albertson’s Agreement pursuant to
Section 7.1(c)(i)(B) or Section 7.1(d)(i) thereof has terminated prior to the
closing of the transactions contemplated by such agreement, the provisions of
Exhibit A (Tax Benefit Payments) shall immediately become effective (the
“Exhibit A Effective Date”), and pursuant thereto, Blackhawk agrees to make
periodic payments to Safeway as provided in Exhibit A; provided, however, if
Safeway’s liability for Distribution Taxes was limited to fifty percent (50%) of
such Distribution Taxes under Section 5.01(c), any payment otherwise due from
Blackhawk to Safeway under Exhibit A shall be reduced by fifty percent (50%).
For the avoidance of doubt, Exhibit A will have no application upon (i) the
closing of the Merger and (ii) the closing of an Alternative Acquisition
(A) pursuant to an Alternative Acquisition Agreement entered into in connection
with a termination of the Albertson’s Agreement pursuant to Section 7.1(c)(i)(B)
or Section 7.1(d)(i) thereof or (B) that results from a tender offer with
respect to which there is a termination of the Albertson’s Agreement pursuant to
Section 7.1(c)(i)(A) thereof.

 

26



--------------------------------------------------------------------------------

Section 7. Payments.

7.01. Estimated Tax Payments. Not later than twenty-five (25) business days
after each Estimated Tax Installment Date with respect to a Taxable Period for
which a Consolidated Return or a Combined Return will be filed, Safeway shall
provide Blackhawk with (i) a written notice setting forth the amount payable by
Blackhawk in respect of any estimated Blackhawk Separate Federal Tax Liability
or estimated Blackhawk Separate Other Tax Liability, as applicable, that
Blackhawk otherwise would have been required to pay to a Taxing Authority on
such Estimated Tax Installment Date and (ii) a computation of such amount
(pursuant to Section 3.05 of this Agreement). Blackhawk shall pay to Safeway on
behalf of the Blackhawk Group an amount equal to the amount of any such
estimated Blackhawk Separate Federal Tax Liability or estimated Blackhawk
Separate Other Tax Liability, as applicable, in accordance with Section 7.05 of
this Agreement.

7.02. True-Up Payments. Not later than twenty (20) business days after receipt
of any Blackhawk Separate Federal Tax Liability or Blackhawk Separate Other Tax
Liability computation pursuant to Section 3.05 of this Agreement, Blackhawk
shall pay to Safeway, or Safeway shall pay to Blackhawk, as appropriate, an
amount equal to the difference, if any, between the Blackhawk Separate Federal
Tax Liability or the Blackhawk Separate Other Tax Liability, as applicable, and
the aggregate amount paid by Blackhawk with respect to such period under
Section 7.01 of this Agreement.

7.03. Redetermination Amounts. In the event of a redetermination of any Tax Item
reflected on any Consolidated Return or Combined Return (other than Tax Items
relating to Distribution Taxes), as a result of a refund of Taxes paid, a Final
Determination or any settlement or compromise with any Taxing Authority which in
any such case would affect the Blackhawk Separate Federal Tax Liability or
Blackhawk Separate Other Tax Liability, Safeway shall prepare a revised pro
forma Tax Return in accordance with Section 2.04(b) of this Agreement for the
relevant Taxable Period reflecting the redetermination of such Tax Item as a
result of such refund, Final Determination, settlement or compromise. Blackhawk
shall pay to Safeway, or Safeway shall pay to Blackhawk, as appropriate, an
amount equal to the difference, if any, between the Blackhawk Separate Federal
Tax Liability or Blackhawk Separate Other Tax Liability, as applicable,
reflected on such revised pro forma Tax Return and the Blackhawk Separate
Federal Tax Liability or the Blackhawk Separate Other Tax Liability, as
applicable, for such period as originally computed pursuant to this Agreement.

7.04. Payments of Refunds, Credits and Reimbursements. If one party receives a
refund or credit of any Tax to which the other party is entitled pursuant to
Section 3.03 of this Agreement, the party receiving such refund or credit shall
pay to the other party the amount of such refund or credit pursuant to
Section 7.05 of this Agreement. If one party pays a Tax with respect to which
the other party is liable of responsible pursuant to Sections 3.01 through 3.03
of this Agreement, then the liable or responsible party shall pay to the other
party the amount of such Tax pursuant to Section 7.05 of this Agreement.

7.05. Payments Under This Agreement. In the event that one party (the “Owing
Party”) is required to make a payment to another party (the “Owed Party”)
pursuant to this Agreement, then such payments shall be made according to this
Section 7.05.

 

27



--------------------------------------------------------------------------------

(a) In General. All payments shall be made to the Owed Party or to the
appropriate Taxing Authority as specified by the Owed Party within the time
prescribed for payment in this Agreement, or if no period is prescribed, within
thirty (30) days after delivery of written notice of payment owing together with
a computation of the amounts due.

(b) Treatment of Payments. Unless otherwise required by any Final Determination,
the parties agree that any payments made by one party to another party pursuant
to this Agreement (other than (i) payments for the Blackhawk Separate Federal
Tax Liability or Blackhawk Separate Other Tax Liability for any
Post-Deconsolidation Period, (ii) payments of interest pursuant to
Section 7.05(e) of this Agreement, (iii) payments under Exhibit A and
(iv) payments of After Tax Amounts pursuant to Section 7.05(d) of this
Agreement) shall be treated for all Tax and financial accounting purposes as
nontaxable payments (dividend distributions or capital contributions, as the
case may be) made immediately prior to the IPO or the Distribution, as
applicable and, accordingly, as not includible in the taxable income of the
recipient or as deductible by the payor.

(c) Prompt Performance. All actions required to be taken (including payments) by
any party under this Agreement shall be performed within the time prescribed for
performance in this Agreement, or if no period is prescribed, such actions shall
be performed promptly.

(d) After Tax Amounts. If pursuant to a Final Determination it is determined
that the receipt or accrual of any payment made under this Agreement (other than
payments of interest pursuant to Section 7.05(e) of this Agreement, payments to
fund or refund Safeway Distribution Taxes to or from Blackhawk pursuant to
Section 5.04(a), and payments under Exhibit A, whether or not pursuant to a
Final Determination) is subject to any Tax, the party making such payment shall
be liable for (a) the After Tax Amount with respect to such payment and
(b) interest at the rate described in Section 7.05(e) of this Agreement on the
amount of such Tax from the date such Tax accrues through the date of payment of
such After Tax Amount. A party making a demand for a payment pursuant to this
Agreement and for a payment of an After Tax Amount with respect to such payment
shall separately specify and compute such After Tax Amount. However, a party may
choose not to specify an After Tax Amount in a demand for payment pursuant to
this Agreement without thereby being deemed to have waived its right
subsequently to demand an After Tax Amount with respect to such payment.
Blackhawk’s liability for any and all payments of the Blackhawk Separate Federal
Tax Liability or Blackhawk Separate Other Tax Liability for any
Post-Deconsolidation Period shall be increased by the After Tax Amount with
respect to such payment and decreased by the corresponding Tax Benefit, if any,
attributable to such Blackhawk Separate Federal Tax Liability or Blackhawk
Separate Other Tax Liability.

(e) Interest. Payments pursuant to this Agreement that are not made within the
period prescribed in this Agreement (the “Payment Period”) shall bear interest
for the period from and including the date immediately following the last date
of the Payment Period through and including the date of payment at a per annum
rate equal to the prime

 

28



--------------------------------------------------------------------------------

rate as published in The Wall Street Journal on the last day of such Payment
Period. Such interest will be payable at the same time as the payment to which
it relates and shall be calculated on the basis of a year of three hundred
sixty-five (365) days and the actual number of days for which due.

Section 8. Tax Proceedings.

8.01. In General. Except as otherwise provided in this Agreement, (i) with
respect to Tax Returns described in Sections 2.01(a), 2.01(b), 2.01(d) or
2.01(e) of this Agreement, Safeway and (ii) with respect to Tax Returns
described in Sections 2.01(c) or 2.02 of this Agreement, Blackhawk (in either
case, the “Controlling Party”), shall have the exclusive right, in its sole
discretion, to control, contest, and represent the interests of Safeway, any
Safeway Affiliate, Blackhawk, and/or any Blackhawk Affiliate in any Audit
relating to such Tax Return and to resolve, settle or agree to any deficiency,
claim or adjustment proposed, asserted or assessed in connection with or as a
result of any such Audit. The Controlling Party’s rights shall extend to any
matter pertaining to the management and control of an Audit, including execution
of waivers, choice of forum, scheduling of conferences and the resolution of any
Tax Item. Any costs incurred in handling, settling, or contesting an Audit shall
be borne by the Controlling Party.

8.02. Participation of Non-Controlling Party. Except as otherwise provided in
Section 8.04 of this Agreement, the non-Controlling Party shall have control
over decisions to resolve, settle or otherwise agree to any deficiency, claim or
adjustment with respect to any Sole Responsibility Item. Except as otherwise
provided in Section 8.04 of this Agreement, the Controlling Party and the
non-Controlling Party shall have joint control over decisions to resolve, settle
or otherwise agree to any deficiency, claim or adjustment with respect to any
Joint Responsibility Item. Except as otherwise provided in Section 8.04 of this
Agreement, the Controlling Party shall not settle any Audit it controls
concerning a Tax Item on a basis that would reasonably be expected to adversely
affect the non-Controlling Party by at least two hundred fifty thousand dollars
($250,000) without obtaining such non-Controlling Party’s consent, which consent
shall not be unreasonably withheld, conditioned or delayed if failure to consent
would adversely affect the Controlling Party.

8.03. Notice. Within ten (10) business days after a party becomes aware of the
existence of a Tax issue that may give rise to an indemnification obligation
under this Agreement, such party shall give prompt notice to the other party of
such issue (such notice shall contain factual information, to the extent known,
describing any asserted tax liability in reasonable detail), and shall promptly
forward to the other party copies of all notices and material communications
with any Taxing Authority relating to such issue. Notwithstanding any provision
in Section 10.15 of this Agreement to the contrary, if a party to this Agreement
fails to provide the other party notice as required by this Section 8.03, and
the failure results in a detriment to the other party then any amount which the
other party is otherwise required to pay pursuant to this Agreement shall be
reduced by the amount of such detriment.

8.04. Control of Distribution Tax Proceedings. Safeway shall have the exclusive
right, in its sole discretion, to control, contest, and represent the interests
of Safeway, any Safeway Affiliate, Blackhawk, and/or any Blackhawk Affiliate in
any Audits relating to Distribution

 

29



--------------------------------------------------------------------------------

Taxes and to resolve, settle or agree to any deficiency, claim or adjustment
proposed, asserted or assessed in connection with or as a result of any such
Audit; provided, however, that Safeway shall not settle any such audit with
respect to Distribution Taxes with a Taxing Authority that would reasonably be
expected to result in a material Tax cost to Blackhawk or any Blackhawk
Affiliate, without the prior consent of Blackhawk, which consent shall not be
unreasonably withheld, conditioned or delayed. Safeway’s rights shall extend to
any matter pertaining to the management and control of such Audit, including
execution of waivers, choice of forum, scheduling of conferences and the
resolution of any Tax Item; provided, however, that to the extent that Blackhawk
is obligated to bear at least fifty percent (50%) of the liability for any
Distribution Taxes under Section 5.01 of this Agreement, Safeway and Blackhawk
shall have joint control over decisions to resolve, settle or otherwise agree to
any deficiency, claim or adjustment. Blackhawk may assume sole control of any
Audits relating to Distribution Taxes if it acknowledges in writing that it has
sole liability for any Distribution Taxes under Section 5.01 of this Agreement
that might arise in such Audit and can demonstrate to the reasonable
satisfaction of Safeway that it can satisfy its liability for any such
Distribution Taxes. If Blackhawk is unable to demonstrate to the reasonable
satisfaction of Safeway that it will be able to satisfy its liability for such
Distribution Taxes, but acknowledges in writing that it has sole liability for
any Distribution Taxes under Section 5.01 of this Agreement, Blackhawk and
Safeway shall have joint control over the Audit. Notwithstanding this
Section 8.04, Safeway shall have the exclusive right, in its sole discretion, to
control, contest, and represent the interests of Safeway, and any Safeway
Affiliate, Blackhawk, and any Blackhawk Affiliates in any Audits to the extent
relating to the Section 336(e) Election and to resolve, settle, or agree to any
deficiency, claim or adjustment proposed, asserted or assessed in connection
with or as a result of any such Audit to the extent relating to the
Section 336(e) Election, provided Blackhawk may participate in any such Audit;
and provided, further, that to the extent that any such Audits relate to the
allocation in the asset allocation statement described in Section 5.03(e)(iii)
hereof (and for the avoidance of doubt, not to the computation of the ADADP or
ADSP by Safeway), Safeway shall not compromise or settle an issue without the
prior written consent of Blackhawk, which shall not be unreasonably withheld,
conditioned or delayed.

Section 9. Stock Options and Restricted Stock.

9.01. Notices, Withholding, Reporting.

(a) Safeway Notice Obligation. Safeway shall promptly notify Blackhawk of any
post-IPO Date event giving rise to income to any Blackhawk Group employees or
former employees in connection with exercises of Options to purchase shares of
Safeway stock or the lapse of any restrictions with respect to shares of Safeway
stock subject to a substantial risk of forfeiture (within the meaning of
Section 83 of the Code). If required by the Tax law, Blackhawk shall withhold
applicable Taxes and satisfy applicable Tax reporting obligations in connection
therewith.

(b) Blackhawk Notice Obligation. Blackhawk shall promptly notify Safeway of any
post-IPO Date event giving rise to income to any Safeway Group employees or
former employees in connection with exercises of Options to purchase shares of
Blackhawk stock or the lapse of any restrictions with respect to shares of
Blackhawk stock subject to a substantial risk of forfeiture (within the meaning
of Section 83 of the Code). If required by the Tax law, Safeway shall withhold
applicable Taxes and satisfy applicable Tax reporting obligations in connection
therewith.

 

30



--------------------------------------------------------------------------------

Section 10. Miscellaneous Provisions.

10.01. Effectiveness. This Agreement shall become effective upon the closing of
the Distribution.

10.02. Cooperation and Exchange of Information.

(a) Cooperation. Blackhawk and Safeway shall each cooperate fully (and each
shall cause its respective affiliates to cooperate fully) with all reasonable
requests from another party for information and materials not otherwise
available to the requesting party in connection with the preparation and filing
of Tax Returns, claims for refund, and Audits concerning issues or other matters
covered by this Agreement or in connection with the determination of a liability
for Taxes or a right to a refund of Taxes. Such cooperation shall include:

(i) the retention until the expiration of the applicable statute of limitations,
and the provision upon request, of copies of all Tax Returns, books, records
(including information regarding ownership and Tax basis of property),
documentation and other information relating to the Tax Returns, including
accompanying schedules, related work papers, and documents relating to rulings
or other determinations by Taxing Authorities;

(ii) the execution of any document that may be necessary or reasonably helpful
in connection with any Tax Proceeding, or the filing of a Tax Return or refund
claim by a member of the Safeway Group or the Blackhawk Group, including
certification, to the best of a party’s knowledge, of the accuracy and
completeness of the information it has supplied; and

(iii) the use of the party’s reasonable best efforts to obtain any documentation
that may be necessary or reasonably helpful in connection with any of the
foregoing. Each party shall make its employees and facilities available on a
reasonable and mutually convenient basis in connection with the foregoing
matters, including any testimony necessary in order to defend a position in
connection with a Tax audit or any related litigation.

(b) Retention of Records. Any party that is in possession of documentation of
Safeway (or any Safeway Affiliate) or Blackhawk (or any Blackhawk Affiliate)
relating to the Blackhawk Business, including books, records, Tax Returns and
all supporting schedules and information relating thereto (the “Blackhawk
Business Records”) shall retain such Blackhawk Business Records for a period of
seven (7) years following the IPO Date. Thereafter, any party wishing to dispose
of Blackhawk Business Records in its possession (after the expiration of the
applicable statute of limitations), shall provide written notice to the other
party describing the documentation proposed to be destroyed or disposed of sixty
(60) business days prior to taking such action. The other party may arrange to
take delivery of any or all of the documentation described in the notice at its
expense during the succeeding sixty (60) day period.

 

31



--------------------------------------------------------------------------------

10.03. Dispute Resolution. In the event that Safeway and Blackhawk disagree as
to the amount or calculation of any payment to be made under this Agreement, or
the interpretation or application of any provision under this Agreement, the
parties shall attempt in good faith to resolve such dispute. If such dispute is
not resolved within sixty (60) business days following the commencement of the
dispute, Safeway and Blackhawk shall jointly retain a nationally recognized law
or accounting firm, which firm is independent of both parties (the “Independent
Firm”), to resolve the dispute. The Independent Firm shall act as an arbitrator
to resolve all points of disagreement and its decision shall be final and
binding upon all parties involved. Following the decision of the Independent
Firm, Safeway and Blackhawk shall each take or cause to be taken any action
necessary to implement the decision of the Independent Firm. The fees and
expenses relating to the Independent Firm shall be borne equally by Safeway and
Blackhawk, except that if the Independent Firm determines that the position
advanced by either party is frivolous, has not been asserted in good faith or
for which there is not substantial authority, one hundred percent (100%) of the
fees and expenses of the Independent Firm shall be borne by such party.
Notwithstanding anything in this Agreement to the contrary, the dispute
resolution provisions set forth in this Section 10.03 shall not be applicable to
any disagreement between the parties relating to Distribution Taxes (including
pursuant to the Section 336(e) Election) and any such dispute shall be settled
in a court of law or as otherwise agreed to by the parties.

10.04. Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed given upon (a) (i) a
transmitter’s confirmation of a receipt of a facsimile transmission or by email
and (ii) followed by confirmed delivery of a standard overnight courier the
following business day or if delivered by hand the following business day,
(b) confirmed delivery of a standard overnight courier or when delivered by hand
or (c) the expiration of ten (10) business days after the date mailed by
certified or registered mail (return receipt requested), postage prepaid, to the
parties at the following addresses (or at such other addresses for a party as
shall be specified by like notice):

If to Safeway or any Safeway Affiliate, to:

Safeway Inc.

5918 Stoneridge Mall Road

Pleasanton, CA 94588

Fax: 925-467-3270

Attention: Chief Financial Officer

With a copy to:

Safeway Inc. – Legal

5918 Stoneridge Mall Road

Pleasanton, CA 94588

Fax: 925-467-3231

Attention: General Counsel

 

32



--------------------------------------------------------------------------------

If to Blackhawk or any Blackhawk Affiliate, to:

Blackhawk Network Holdings, Inc.

6220 Stoneridge Mall Road

Pleasanton, CA 94588

Fax: 925-226-9743

Attention: Chief Financial Officer

With a copy to:

Blackhawk Network Holdings, Inc.

6220 Stoneridge Mall Road

Pleasanton, CA 94588

Fax: 925-226-9728

Attention: General Counsel

Either party may, by written notice to the other parties, change the address or
the party to which any notice, request, instruction or other documents is to be
delivered.

10.05. Changes in Law.

(a) Any reference to a provision of the Code or a law of another jurisdiction
shall include a reference to any applicable successor provision or law.

(b) If, due to any change in applicable law or regulations or their
interpretation by any court of law or other governing body having jurisdiction
subsequent to the date of this Agreement, performance of any provision of this
Agreement or any transaction contemplated thereby shall become impracticable or
impossible, the parties hereto shall use their commercially reasonable efforts
to find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such provision.

10.06. Confidentiality. Each party shall hold and cause its directors, officers,
employees, advisors and consultants to hold in strict confidence, unless
compelled to disclose by judicial or administrative process or, in the opinion
of its counsel, by other requirements of law, all information (other than any
such information relating solely to the business or affairs of such party)
concerning the other parties hereto furnished it by such other party or its
representatives pursuant to this Agreement (except to the extent that such
information can be shown to have been (1) in the public domain through no fault
of such party or (2) later lawfully acquired from other sources not under a duty
of confidentiality by the party to which it was furnished), and each party shall
not release or disclose such information to any other person, except its
directors, officers, employees, auditors, attorneys, financial advisors, bankers
and other consultants who shall be advised of and agree to be bound by the
provisions of this Section 10.06. Each party shall be deemed to have satisfied
its obligation to hold confidential information concerning or supplied by the
other party if it exercises the same care as it takes to preserve
confidentiality for its own similar information.

 

33



--------------------------------------------------------------------------------

10.07. Successors. This Agreement shall be binding on and inure to the benefit
and detriment of any successor, by merger, acquisition of assets or otherwise,
to any of the parties hereto, to the same extent as if such successor had been
an original party.

10.08. Affiliates. Safeway shall cause to be performed, and hereby guarantees
the performance of, all actions, agreements and obligations set forth herein to
be performed by any Safeway Affiliate, and Blackhawk shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any Blackhawk Affiliate;
provided, however, that,

(i) if it is contemplated that a Safeway Affiliate may cease to be a Safeway
Affiliate as a result of a transfer of its stock or other ownership interests to
a third party in exchange for consideration in an amount approximately equal to
the fair market value of the stock or other ownership interests transferred and
such consideration is not distributed outside of the Safeway Group to the
shareholders of Safeway, then (a) Blackhawk shall execute a release of such
Safeway Affiliate from its obligations under this Agreement effective as of such
transfer provided that Safeway shall have confirmed in writing its obligations
and the obligations of its remaining Safeway Affiliates with respect to their
own obligations and the obligations of the departing Safeway Affiliate and that
such departing Safeway Affiliate shall have executed a release of any rights it
may have against Blackhawk or any Blackhawk Affiliate by reason of this
Agreement, or (b) Safeway shall acknowledge in writing no later than thirty
(30) days prior to such cessation that it shall bear one hundred percent
(100%) of the liability for the obligations of Safeway and each Safeway
Affiliate (including the departing Safeway Affiliate) under this Agreement.

(ii) if it is contemplated that a Blackhawk Affiliate may cease to be a
Blackhawk Affiliate as a result of a transfer of its stock or other ownership
interests to a third party in exchange for consideration in an amount
approximately equal to the fair market value of the stock or other ownership
interests transferred and such consideration is not distributed outside of the
Blackhawk Group to the shareholders of Blackhawk, then (a) Safeway shall execute
a release of such Blackhawk Affiliate from its obligations under this Agreement
effective as of such transfer provided that Blackhawk shall have confirmed in
writing its obligations and the obligations of its remaining Blackhawk
Affiliates with respect to their own obligations and the obligations of the
departing Blackhawk Affiliate and that such departing Blackhawk Affiliate shall
have executed a release of any rights it may have against Safeway or any Safeway
Affiliate by reason of this Agreement, or (b) Blackhawk shall acknowledge in
writing no later than thirty (30) days prior to such cessation that it shall
bear one hundred percent (100%) of the liability for the obligations of
Blackhawk and each Blackhawk Affiliate (including the departing Blackhawk
Affiliate) under this Agreement

 

34



--------------------------------------------------------------------------------

(iii) If at any time Blackhawk or Safeway shall, directly or indirectly, obtain
beneficial ownership of more than fifty percent (50%) of the total combined
voting power of any other entity, such entity shall thereafter be a Blackhawk
Affiliate or Safeway Affiliate under this Agreement and shall be bound by the
rights and obligations of a Blackhawk Affiliate or Safeway Affiliate under this
Agreement.

10.09. Authorization, Etc.. Each of the parties hereto hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of each such party and that the execution,
delivery and performance of this Agreement by such party does not contravene or
conflict with any provision of law or of its charter or bylaws or any agreement,
instrument or order binding on such party.

10.10. Entire Agreement. This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes, with
respect to the subject matter hereof, any prior tax sharing agreements between
Safeway (or any Safeway Affiliate) and Blackhawk (or any Blackhawk Affiliate)
(including, but not limited to, the Prior Agreement). If, and to the extent, the
provisions of this Agreement conflict with any agreement entered into in
connection with the Distribution or another Deconsolidation Event, the
provisions of this Agreement shall control.

10.11. Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without regard to laws that may be applicable
under conflicts of laws principles (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

(b) Each of the parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Court of Chancery
in the State of Delaware and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement or the agreements
delivered in connection herewith or the transactions contemplated hereby or
thereby or for recognition or enforcement of any judgment relating thereto, and
each of the parties hereby irrevocably and unconditionally (i) agrees not to
commence any such action or proceeding except in such court, (ii) agrees that
any claim in respect of any such action or proceeding may be heard and
determined in such Delaware court, (iii) waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any such action or proceeding in such Delaware court,
and (iv) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in such
Delaware court. Each of the parties agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 10.04. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

35



--------------------------------------------------------------------------------

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.11(c).

10.12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

10.13. Severability. If any term, provision, covenant, or restriction of this
Agreement is held by a court of competent jurisdiction (or an arbitrator or
arbitration panel) to be invalid, void, or unenforceable, the remainder of the
terms, provisions, covenants, and restrictions set forth herein shall remain in
full force and effect, and shall in no way be affected, impaired, or
invalidated. In the event that any such term, provision, covenant or restriction
is held to be invalid, void or unenforceable, the parties hereto shall use their
best efforts to find and employ an alternate means to achieve the same or
substantially the same result as that contemplated by such terms, provisions,
covenant, or restriction.

10.14. No Third Party Beneficiaries. This Agreement is solely for the benefit of
Safeway, the Safeway Affiliates, Blackhawk and the Blackhawk Affiliates. This
Agreement should not be deemed to confer upon third parties any remedy, claim,
liability, reimbursement, cause of action or other rights in excess of those
existing without this Agreement.

10.15. Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned by any of the parties (whether
by operation of Law or otherwise) without the prior written consent of the other
parties.

10.16. Waivers, Etc. No failure or delay on the part of a party in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. No
modification or waiver of any provision of this Agreement nor consent to any
departure by the parties therefrom shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.

 

36



--------------------------------------------------------------------------------

10.17. Setoff. All payments to be made by any party under this Agreement may be
netted against payments due to such party under this Agreement, but otherwise
shall be made without setoff, counterclaim or withholding, all of which are
hereby expressly waived.

10.18. Other Remedies. Blackhawk and Safeway recognize that any failure by
either of them or any Blackhawk or Safeway Affiliate to comply with the
obligations under Section 5 of this Agreement could result in Distribution Taxes
that would cause irreparable harm to Blackhawk, Blackhawk Affiliates and their
stockholders in certain cases and to Safeway, Safeway Affiliates, and their
stockholders in other cases. Accordingly, Blackhawk and Safeway shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to seek to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which Blackhawk or
Safeway is entitled at law or in equity.

10.19. Amendment and Modification. This Agreement may be amended, modified or
supplemented only by a written agreement signed by all of the parties hereto.

10.20. Waiver of Jury Trial. Each of the parties hereto irrevocably and
unconditionally waives all right to trial by jury in any litigation, claim,
action, suit, arbitration, inquiry, proceeding, investigation or counterclaim
(whether based in contract, tort or otherwise) arising out of or relating to
this Agreement or the actions of the parties hereto in the negotiation,
administration, performance and enforcement thereof.

10.21. Interpretations. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and article, section, paragraph, exhibit and schedule references are to the
articles, sections, paragraphs, exhibits and schedules of this Agreement unless
otherwise specified. The meaning assigned to each term defined herein shall be
equally applicable to both the singular and the plural forms of such term, and
words denoting any gender shall include all genders. Where a word or phrase is
defined herein, each of its other grammatical forms shall have a corresponding
meaning. The parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

[Signature Page Follows]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties have executed this Agreement on the
dates accompanying their respective signatures, but effective as of the closing
of the Distribution.

 

SAFEWAY INC. on behalf of itself and each of the Safeway Affiliates By:   /s/
Robert A. Gordon Name:   Robert A. Gordon Title:   Senior Vice President Dated:
  April 11, 2014

 

BLACKHAWK NETWORK HOLDINGS, INC. on behalf of itself and each of the Blackhawk
Affiliates By:   /s/ Jerry Ulrich Name:   Jerry Ulrich Title:   Chief Financial
Officer and Chief Administrative Officer Dated:   April 11, 2014



--------------------------------------------------------------------------------

EXHIBIT A

TAX BENEFIT PAYMENTS

The provisions of this Exhibit A shall apply from the Exhibit A Effective Date
(as defined below), and (for clarity) shall only apply if required pursuant to
Section 6.04(c).

The parties acknowledge that, unless the Distribution qualifies under
Section 355 of the Code as a tax-free distribution to Safeway and Blackhawk, the
elections made pursuant to Section 5.04 of the Agreement shall result in an
adjustment to the tax basis of the assets owned by Blackhawk and applicable
Blackhawk Affiliates for U.S. federal income and applicable state and local
income and franchise tax purposes. The income, gain, loss, expense and other Tax
items of Blackhawk may be affected by the Basis Adjustment and Imputed Interest,
as defined below. Accordingly, the parties desire to provide for certain
contingent payments with respect to any tax benefits to be derived by Blackhawk
as the result of the Basis Adjustment, Imputed Interest and the receipt of
payments under this Exhibit (i.e., the receipt of payments under this Exhibit
shall be treated by the parties as additional payments of purchase price (and
Imputed Interest) pursuant to the deemed asset sale with respect to the
Section 336(e) Election).

ARTICLE I

DEFINITIONS

As used in this Exhibit, the terms set forth in this Article I shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined). Any capitalized terms used but not
defined in this Exhibit shall have the meanings given to them elsewhere in the
Agreement.

“Advisory Firm” means an accounting or law firm that is nationally recognized as
being expert in Covered Tax matters and not an Affiliate of Blackhawk, selected
by Blackhawk.

“Advisory Firm Letter” means a letter from the Advisory Firm stating that the
relevant schedule, notice or other information to be provided by Blackhawk to
Safeway and all supporting schedules and work papers were prepared in a manner
consistent with the terms of this Exhibit and, to the extent not expressly
provided in this Exhibit, on a reasonable basis in light of the facts and law in
existence on the date such schedule, notice or other information is delivered to
Safeway.

“Affiliate” means, with respect to a specified Person, any other Person which,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such specified Person. For
purposes of this definition, “control” of any Person means possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting capital
stock, by contract or otherwise.

“Amended Tax Benefit Schedule” is defined in Section 2.3(b) of this Exhibit.

 

1



--------------------------------------------------------------------------------

“Applicable Rate” means the lesser of (i) 7.0% and (ii) LIBOR plus 100 basis
points.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.), as amended from time to time.

“Basis Adjustment” means the increase or decrease to the tax basis of a
Blackhawk Asset under the Code and Treasury Regulations and the comparable
sections of U.S. state and local income and franchise tax law as a result of the
Election.

“Basis Schedule” is defined in Section 2.2(a) of this Exhibit.

“Beneficial Owner” of a security means a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose, or to direct the disposition of, such security. The term
“Beneficially Own” shall have a correlative meaning.

“Blackhawk Asset” means each asset of the Corporation the tax basis of which is
adjusted for U.S. federal income and applicable state and local income and
franchise tax purposes as a result of the Election (and any asset whose tax
basis is determined, in whole or in part, by reference to the adjusted basis of
any such asset) (collectively, the “Blackhawk Assets”).

“Business Day” means any calendar day that is not a Saturday, Sunday or other
calendar day on which banks are required or authorized to be closed in the City
of New York.

“Change of Control” means the occurrence of any of the following events (whether
or not approved by the board of directors of Blackhawk):

(a) any Person or Group is or becomes the Beneficial Owner, directly or
indirectly, of Blackhawk’s voting stock representing 50% or more of the total
voting power of all outstanding voting stock of Blackhawk;

(b) Blackhawk consolidates with, or merges with or into, another entity or
Person, or Blackhawk sells, assigns, conveys, transfers, leases or otherwise
disposes of all or substantially all of its assets to any Person or entity,
other than any such transaction where, immediately after such transaction, the
shareholders of Blackhawk immediately prior to such transaction Beneficially Own
or owns (as so determined), directly or indirectly, voting stock representing a
majority of the total voting power of the outstanding voting stock of the
surviving entity or transferee Person; or

(c) the adoption of a plan of liquidation or dissolution of Blackhawk.

“Corporation” means Blackhawk and any of Blackhawk’s direct and indirect
subsidiaries for which an election under Section 336(e) or Section 338 is made.

“Covered Tax” means any tax imposed under Subtitle A of the Code or any other
provision of U.S. federal income tax law (including, without limitation, the
taxes imposed by Sections 11, 55, 59A, and 1201(a) of the Code) and U.S. state
and local income and franchise taxes.

 

2



--------------------------------------------------------------------------------

“Covered Taxable Year” means any Taxable Year of the Corporation; provided that
it shall not include any Taxable Year ending before the Distribution Date or any
Taxable Year beginning after an Early Termination Date or the Termination Date.

“Covered Taxes” means every Covered Tax.

“Disposition Date” means the date on which the Distribution is effected.

“Distribution” is defined in the recitals.

“Early Termination Date” is the last day of the Taxable Year in which an Early
Termination Notice is given.

“Early Termination Notice” is defined in Section 4.3 of this Exhibit.

“Early Termination Payment” means, as of the date of an Early Termination
Notice, a payment equal to the present value, discounted at the Termination
Rate, of all Tax Benefit Payments that would be required to be paid by Blackhawk
beginning from the Early Termination Date assuming the Valuation Assumptions are
applied.

“Election” means the election under Section 336(e) of the Code and Treasury
Regulation Section 1.336-2(h) (and related elections for certain direct and
indirect subsidiaries of Blackhawk under Sections 336(e) and 338 of the Code),
together with any similar elections under U.S. state and local Income Tax law,
with respect to the IPO and Distribution made pursuant to Section 5.04 of the
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exhibit A Effective Date” means the date set forth in Section 6.04 of the
Agreement.

“Governmental Entity” means any U.S. federal, state or local government or any
court of competent jurisdiction, administrative agency or commission or other
domestic governmental authority or instrumentality.

“Group” has the meaning set forth in Section 13(d)(3) and Rule 13d-5 of the
Exchange Act.

“Hypothetical Tax Basis” means, with respect to any asset at any time, the tax
basis that such asset would have at such time if no Basis Adjustment had been
made as a result of the Election and payments under this Exhibit.

“Hypothetical Tax Liability” means, with respect to any Covered Taxable Year,
the liability for Covered Taxes of the Corporation that hypothetically would
arise using the same methods, elections, conventions and similar practices used
on the actual Tax Returns of the Corporation, but using the Hypothetical Tax
Basis instead of the actual tax basis of each relevant asset and excluding any
deduction attributable to the Imputed Interest.

 

3



--------------------------------------------------------------------------------

“Imputed Interest” means the portion of a payment treated as interest under
Section 1272, 1274 or 483 or other provision of the Code and the similar section
of the applicable U.S. state or local income or franchise tax law with respect
to the Corporation’s payment obligations under this Exhibit.

“IRS” means the U.S. Internal Revenue Service.

“LIBOR” means, for each month (or portion thereof) during any period, an
interest rate per annum equal to the rate per annum reported on the date two
days prior to the first day of such month on the Telerate Page 3750 (or if such
screen shall cease to be publicly available, as reported on Reuters Screen page
“LIBO” or by any other publicly available source of such market rate) for London
interbank offered rates for U.S. dollar deposits due on the last day of such
month (or portion thereof).

“Material Breach” means a breach by the Corporation of any of its material
obligations under this Exhibit (including as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Exhibit in
a case commenced under the Bankruptcy Code). For these purposes, the parties
agree that the failure to make any payment due pursuant to this Exhibit within
three months of the date such payment is due shall be deemed a Material Breach,
and that it will not be considered a Material Breach to make a payment due
pursuant to this Exhibit within three months of the date such payment is due.

“Person” means and includes any individual, firm, corporation, partnership
(including, without limitation, any limited, general or limited liability
partnership), company, limited liability company, trust, joint venture,
association, joint stock company, unincorporated organization or similar entity
or Governmental Entity.

“Realized Tax Benefit” means, for a Covered Taxable Year, the excess, if any, of
the Hypothetical Tax Liability over the actual liability for Covered Taxes of
the Corporation for such Covered Taxable Year. If all or a portion of the actual
tax liability for Covered Taxes of Blackhawk for the Covered Taxable Year arises
as a result of an adjustment pursuant to an audit by a Taxing Authority of any
Covered Taxable Year, such adjustment to the liability shall not be included in
determining the Realized Tax Benefit unless and until there has been a Final
Determination.

“Realized Tax Detriment” means, for a Covered Taxable Year, the excess, if any,
of the actual tax liability for Covered Taxes of Blackhawk over the Hypothetical
Tax Liability for such Covered Taxable Year. If all or a portion of the actual
tax liability for Covered Taxes of Blackhawk for the Covered Taxable Year arises
as a result of an audit by a Taxing Authority of any Covered Taxable Year, such
adjustment to the liability shall not be included in determining the Realized
Tax Detriment unless and until there has been a Final Determination.

“Reconciliation Dispute” is defined in Section 5.3.

 

4



--------------------------------------------------------------------------------

“Reconciliation Procedures” means those procedures set forth in Section 5.3.

“Tax Benefit Payment” is defined in Section 3.1(b) of this Exhibit.

“Tax Benefit Schedule” is defined in Section 2.3(a) of this Exhibit.

“Tax Return” means any return or filing required to be made with respect to
Covered Taxes, including amended returns, for any Taxable Year with any Taxing
Authority.

“Taxable Year” means a taxable year as defined in Section 441(b) of the Code or
comparable section of U.S. state or local income or franchise tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made).

“Taxing Authority” means the IRS and any state or local Governmental Entity
responsible for the administration of any Covered Tax.

“Termination Date” means the earliest to occur of (i) the date on which all
payment obligations provided for under this Exhibit A have been fully satisfied
or (ii) the date of any Final Determination confirming that the Distribution
qualifies under Section 355 of the Code as a tax-free distribution to Safeway
and Blackhawk.

“Termination Rate” means the lesser of (i) 7.0% and (ii) LIBOR plus 200 basis
points.

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions of
succeeding provisions) as in effect for the relevant time.

“Valuation Assumptions” means as of the date of an Early Termination Notice, the
assumptions that:

(a) The Corporation will have income that exceeds the amount of any increase in
deductions that may be derived from the Basis Adjustment and Imputed Interest
throughout the relevant period for purposes of all Covered Taxes.

(b) There will be no change in the applicable tax rates for any Covered Tax
throughout the relevant period, except to the extent such changes have already
been enacted into law.

(c) All taxable income of the Corporation will be subject to the maximum
applicable tax rates for each Covered Tax throughout the relevant period.

(d) Any loss carryovers or carrybacks generated by the Basis Adjustment or
Imputed Interest (including such Basis Adjustment and Imputed Interest generated
as a result of payments made under this Agreement) and available as of the date
of the Early Termination Notice will be utilized by the Corporation on a pro
rata basis from the Early Termination Date through the scheduled expiration date
of such loss carryovers or carrybacks.

(e) Any non-amortizable assets are deemed to be disposed of on the fifteenth
anniversary of the Distribution.

 

5



--------------------------------------------------------------------------------

ARTICLE II

DETERMINATION OF REALIZED TAX BENEFIT OR REALIZED TAX DETRIMENT

Section 2.1 Basis Adjustment due to the Election. Blackhawk, on the one hand,
and Safeway, on the other hand, acknowledge that, unless the Distribution
qualifies as tax-free under Section 355 of the Code, the Corporation’s basis in
the Blackhawk Assets shall be adjusted as a result of the Election.

Section 2.2 Basis Schedule.

(a) Generally. Within 30 calendar days after the Exhibit A Effective Date,
Blackhawk shall deliver to Safeway a schedule (the “Basis Schedule”) that shows,
in reasonable detail, for U.S. federal income tax purposes, (i) the actual tax
basis as of the Distribution Date of each Blackhawk Asset, (ii) the Basis
Adjustment with respect to each Blackhawk Asset, (iii) the period or periods, if
any, over which such Blackhawk Assets are amortizable or depreciable and
(iv) the period or periods, if any, over which each Basis Adjustment is
amortizable or depreciable (which, for non-amortizable assets, shall be based on
the Valuation Assumptions). For the sake of clarity, the Basis Schedule shall be
prepared in a manner consistent with the IRS Forms 8883 prepared pursuant to
Section 5.03(e) of the Agreement. At the time Blackhawk delivers the Basis
Schedule to Safeway, it shall (x) deliver to Safeway schedules and work papers
providing reasonable detail regarding the preparation of the Basis Schedule and
an Advisory Firm Letter supporting such Basis Schedule and (y) allow Safeway
reasonable access to the appropriate representatives at Blackhawk and the
Advisory Firm in connection with Safeway’s review of such schedule. The Basis
Schedule shall become final and binding on the parties unless Safeway, within 30
calendar days after receiving such Basis Schedule, provides Blackhawk with
notice of a material objection to such Basis Schedule made in good faith and in
reasonable detail. If the parties, negotiating in good faith, are unable to
successfully resolve the issues raised in such notice within 30 calendar days
after such notice was delivered to Blackhawk, Blackhawk and Safeway shall employ
the Reconciliation Procedures.

(b) Amendments to Basis Schedule. The Basis Schedule shall be amended from time
to time by Blackhawk (i) in connection with a Final Determination, (ii) to
correct inaccuracies in the original Basis Schedule identified after the
Disposition Date as a result of the receipt of additional information relating
to facts or circumstances on or prior to the Disposition Date, (iii) to include
any adjustments to the Blackhawk Assets as required under general principles of
Tax law (including adjustments for the recognition of contingent liabilities or
as a result of payments made pursuant to this Exhibit), or (iv) to comply with
the Independent Accountant’s determination under the Reconciliation Procedures.
Blackhawk shall deliver the amended Basis Schedule to Safeway within 60 days of
the date of the related Final Determination, receipt of additional information
or Independent Accountant’s determination, as applicable. At the time Blackhawk
delivers such amended Basis Schedule to Safeway, it shall (x) deliver to Safeway
schedules and work papers providing reasonable detail regarding the preparation
of the amended Basis Schedule and an Advisory Firm Letter supporting such
amended Basis Schedule and (y) allow Safeway reasonable access to the
appropriate

 

6



--------------------------------------------------------------------------------

representatives at Blackhawk and the Advisory Firm in connection with Safeway’s
review of such schedule. The amended Basis Schedule shall become final and
binding on the parties unless Safeway, within 30 calendar days after receiving
such amended Basis Schedule, provides Blackhawk with notice of a material
objection to such amended Basis Schedule made in good faith and in reasonable
detail. If the parties, negotiating in good faith, are unable to successfully
resolve the issues raised in such notice within 30 calendar days after such
notice was delivered to Blackhawk, Blackhawk and Safeway shall employ the
Reconciliation Procedures.

Section 2.3 Tax Benefit Schedule.

(a) Generally. Within 45 calendar days after filing its U.S. federal income Tax
Return for the relevant Covered Taxable Year, Blackhawk shall provide to Safeway
a schedule showing, in reasonable detail, the calculation of Blackhawk’s
Realized Tax Benefit or Realized Tax Detriment for such Covered Taxable Year
(the “Tax Benefit Schedule”). At the time Blackhawk delivers the Tax Benefit
Schedule to Safeway it shall (i) deliver to Safeway schedules and work papers
providing reasonable detail regarding the preparation of the Tax Benefit
Schedule and an Advisory Firm Letter supporting such Tax Benefit Schedule and
(ii) allow Safeway reasonable access to the appropriate representatives at
Blackhawk and the Advisory Firm in connection with Safeway’s review of such
schedules. The Tax Benefit Schedule shall become final and binding on the
parties unless Safeway, within 30 calendar days after receiving such Tax Benefit
Schedule, provides Blackhawk with notice of a material objection to such Tax
Benefit Schedule made in good faith and in reasonable detail. If the parties,
negotiating in good faith, are unable to successfully resolve the issues raised
in such notice within 30 calendar days after receipt thereof by Blackhawk,
Blackhawk and Safeway shall employ the Reconciliation Procedures.

(b) Amendments to Tax Benefit Schedule. A Tax Benefit Schedule for any Covered
Taxable Year shall be amended from time to time by Blackhawk (i) in connection
with a Final Determination affecting such Tax Benefit Schedule, (ii) to correct
inaccuracies in the original Tax Benefit Schedule identified as a result of the
receipt of additional factual information relating to a Covered Taxable Year
after the date the Tax Benefit Schedule was provided to Safeway, (iii) to
reflect a change in the Realized Tax Benefit or Realized Tax Detriment for such
Covered Taxable Year attributable to a carryback or carryforward of a loss or
other tax item to such Covered Taxable Year, (iv) to reflect a change in the
Realized Tax Benefit or Realized Tax Detriment for such Covered Taxable Year
attributable to an amended Tax Return filed for such Covered Taxable Year
including any such amended Tax Return filed as a result of a Distribution Tax
Reporting Notice (including any revised Distribution Tax Reporting Notice)
delivered by Safeway (provided, however, that such a change attributable to an
audit of a Tax Return by an applicable Taxing Authority shall not be taken into
account on an Amended Tax Benefit Schedule unless and until there has been a
Final Determination with respect to such change) or (v) to comply with the
Independent Accountant’s determination under the Reconciliation Procedures.
Blackhawk shall deliver the Amended Tax Benefit Schedule to Safeway within 60
days of the date of the related Final Determination, receipt of additional
information, filing of the amended Tax Return or application form or Independent
Accountant’s determination, as applicable. At the time Blackhawk delivers such
an amended Tax Benefit Schedule pursuant to this subsection (b) (an “Amended Tax
Benefit Schedule”) to Safeway it shall (x) deliver to Safeway schedules and work
papers providing reasonable detail regarding the

 

7



--------------------------------------------------------------------------------

preparation of the Amended Tax Benefit Schedule and an Advisory Firm Letter
supporting such Amended Tax Benefit Schedule and (y) allow Safeway reasonable
access to the appropriate representatives at Blackhawk and the Advisory Firm in
connection with Safeway’s review of such schedule. Such Amended Tax Benefit
Schedule shall become final and binding on the parties unless Safeway, within 30
calendar days after receiving such Amended Tax Benefit Schedule, provides
Blackhawk with notice of a material objection to such Amended Tax Benefit
Schedule made in good faith and in reasonable detail. If the parties,
negotiating in good faith, are unable to successfully resolve the issues raised
in such notice within 30 calendar days after such notice was delivered to
Blackhawk, Blackhawk and Safeway shall employ the Reconciliation Procedures.

(c) Applicable Principles. The Realized Tax Benefit or Realized Tax Detriment
for each Covered Taxable Year is intended to measure the decrease or increase in
the actual liability for Covered Taxes of the Corporation for such Covered
Taxable Year attributable to the Basis Adjustment and Imputed Interest,
determined using a “with and without” methodology (but disregarding any income
or gain realized as a direct result of the Distribution and Election). For the
avoidance of doubt, the actual liability for Covered Taxes will take into
account the deduction of the portion of the Tax Benefit Payment that must be
accounted for as Imputed Interest under the Code based upon the characterization
of the Tax Benefit Payment as additional consideration. Carryovers or carrybacks
of any Covered Tax item attributable to the Basis Adjustment and Imputed
Interest (determined using such “with and without” methodology) shall be
considered to be subject to the rules of the Code and the Treasury Regulations
or the appropriate provisions of U.S. state and local income and franchise tax
law, as applicable, governing the use, limitation and expiration of carryovers
or carrybacks of the relevant type. If a carryover or carryback of any Covered
Tax item includes a portion that is attributable to the Basis Adjustment or
Imputed Interest and another portion that is not, such portions shall be
considered to be used in the order determined using such “with and without”
methodology. In the event there is an adjustment in the liability for a Covered
Tax as a result of an Audit for which an amended Tax Return is not filed, the
parties shall determine the amount of any such Income Tax on a basis consistent
with the principles in this Exhibit. The parties acknowledge that the Exhibit A
Effective Date may occur many years following the Distribution Date and that,
notwithstanding the delayed effectiveness of this Exhibit, the provisions herein
are intended to capture the Realized Tax Benefit or Realized Tax Detriment from
the Distribution Date whether recognized pursuant to an amended Tax Return, an
Audit or otherwise, and the provisions of this Exhibit shall be interpreted in a
manner consistent with such intent.

ARTICLE III

TAX BENEFIT PAYMENTS

Section 3.1 Payments.

(a) (Within five (5) calendar days of the delivery of the Tax Benefit Schedule
to Safeway for any Covered Taxable Year and, if applicable, within five
(5) calendar days of the final determination of the Tax Benefit Schedule
pursuant to the procedures set forth in Section 2.3(a), Blackhawk shall pay to
Safeway an amount equal to the Tax Benefit Payment for such Covered Taxable Year
or shall make a payment to Safeway with respect to an applicable dispute
pursuant to Section 2.3(a). Each Tax Benefit Payment shall be made by wire
transfer of

 

8



--------------------------------------------------------------------------------

immediately available funds to the bank account of Safeway previously designated
by Safeway to Blackhawk. For the avoidance of doubt, no Tax Benefit Payment
shall be made in respect of estimated tax payments, including, without
limitation, estimated U.S. federal income tax payments.

(b) A “Tax Benefit Payment” for a Covered Taxable Year shall equal eighty-five
percent (85%) of Blackhawk’s Realized Tax Benefit, if any, for such Covered
Taxable Year,

increased by:

(i) interest calculated at the Applicable Rate from the earlier of the date of
filing of the relevant Tax Return for such Covered Taxable Year or the due date
(without extensions) for filing the relevant Tax Return for such Covered Taxable
Year through the date the Tax Benefit Payment is made; and

(ii) eighty-five percent (85%) of the amount of the excess Realized Tax Benefit
reflected on an Amended Tax Benefit Schedule for a previous Covered Taxable Year
over the Realized Tax Benefit (or, in the case of a Realized Tax Detriment, the
Realized Tax Detriment (expressed as a negative number)) reflected on the Tax
Benefit Schedule for such previous Covered Taxable Year (plus interest thereon
calculated pursuant to paragraph (i) of this subsection (b)), and

decreased by:

(iii) an amount equal to eighty-five percent (85%) of Blackhawk’s Realized Tax
Detriment (if any) for any previous Covered Taxable Year; and

(iv) eighty-five percent (85%) of the amount of the excess Realized Tax Benefit
reflected on the Tax Benefit Schedule for a previous Covered Taxable Year over
the Realized Tax Benefit (or, in the case of a Realized Tax Detriment, the
Realized Tax Detriment (expressed as a negative number)) reflected on the
Amended Tax Benefit Schedule for such previous Covered Taxable Year (plus
interest thereon calculated pursuant to paragraph (i) of this subsection (b));

provided, however, that (A) the amounts described in clauses (ii), (iii) and
(iv) shall not be taken into account in determining a Tax Benefit Payment
attributable to any Covered Taxable Year to the extent such amounts were taken
into account in determining any Tax Benefit Payment in a preceding Covered
Taxable Year, (B) the amount described in clauses (ii) and (iv) shall be
determined as if a Tax Benefit Schedule were provided for all years prior to the
Exhibit A Effective Date reflecting a Realized Tax Benefit of zero, and (C) the
Tax Benefit Payment shall not be a number less than zero. For the avoidance of
doubt, Safeway shall have no obligation to make any payment to Blackhawk, or to
reimburse Blackhawk for amounts previously paid, pursuant to this Exhibit.

Section 3.2 No Duplicative Payment. No duplicative payment of any amount
(including interest) will be required under this Exhibit.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

TERMINATION

Section 4.1 Termination Date. Unless an Early Termination Notice is received
pursuant to Section 4.3 or there is a Change of Control or a Material Breach,
this Exhibit shall terminate on the Termination Date.

Section 4.2 Early Termination. Notwithstanding Section 4.1, Blackhawk may elect
to terminate this Exhibit effective as of the Early Termination Date by
following the procedures in Section 4.3 and paying to Safeway the Early
Termination Payment as provided in Section 4.4. Upon payment of the Early
Termination Payment by Blackhawk, Blackhawk shall have no further payment
obligations under this Exhibit, other than for any (i) Tax Benefit Payment
agreed to by Blackhawk and Safeway as due and payable but unpaid as of the Early
Termination Date and (ii) Tax Benefit Payment due for the Covered Taxable Year
ending with or including the Early Termination Date (except to the extent that
the amount described in clause (i) or (ii) is included in the Early Termination
Payment).

Section 4.3 Early Termination Notice. In the event Blackhawk elects to terminate
this Exhibit, Blackhawk shall deliver to Safeway a notice (the “Early
Termination Notice”) stating the intent to terminate this Exhibit and showing in
reasonable detail the calculation of the Early Termination Payment. At the time
Blackhawk delivers the Early Termination Notice to Safeway, Blackhawk shall
(i) deliver to Safeway schedules and work papers providing reasonable detail
regarding the calculation of the Early Termination Payment, in a manner
consistent with the definition of such term and an Advisory Firm Letter
supporting such calculation and (ii) allow Safeway reasonable access to the
appropriate representatives at Blackhawk and the Advisory Firm in connection
with Safeway’s review of such calculation. The calculation contained in such
Early Termination Notice shall become final and binding on the parties unless
Safeway, within 30 calendar days after receiving such calculation, provides
Blackhawk with notice of a material objection to such calculation made in good
faith and in reasonable detail. If the parties, negotiating in good faith, are
unable to successfully resolve the issues raised in such calculation within 30
calendar days after such notice of material objection was delivered to
Blackhawk, Blackhawk and Safeway shall employ the Reconciliation Procedures.

Section 4.4 Payment upon Early Termination. Blackhawk shall pay to Safeway an
amount equal to the Early Termination Payment within (i) in the event Safeway
does not provide Blackhawk with notice of material objection pursuant to
Section 4.2, forty-five (45) calendar days after delivery to Safeway of the
Early Termination Notice, (ii) in the event Safeway provides Blackhawk notice of
material objection and Safeway and Blackhawk successfully resolve the issues
raised in such notice without employment of the Reconciliation Procedures, in
each case pursuant to Section 4.2, ten (10) calendar days after such resolution
or (iii) in the event of the employment of the Reconciliation Procedures
pursuant to Section 4.2, ten (10) days after the finalization of the Early
Termination Notice pursuant to such Reconciliation Procedures. Such payment
shall be made by wire transfer of immediately available funds to a bank account
designated by Safeway.

 

10



--------------------------------------------------------------------------------

Section 4.5 Change of Control or Breach of This Exhibit. In the event of a
Change of Control or a Material Breach, then all obligations hereunder shall be
accelerated and such obligations shall be calculated as if an Early Termination
Notice had been delivered on the date of such Change of Control or Material
Breach, as applicable, and shall include, without limitation, (1) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on such date, (2) any Tax Benefit Payment agreed to by Blackhawk and
Safeway as due and payable but unpaid as of such date and (3) any Tax Benefit
Payment due for the Taxable Year ending with or including such date.
Notwithstanding the foregoing, in the event of a Change of Control or Material
Breach, as applicable, Safeway shall be entitled to elect to accelerate all
obligations due to Safeway hereunder as set forth in (1), (2) and (3) above or
to seek specific performance of the terms hereof.

ARTICLE V

GENERAL PROVISIONS

Section 5.1 Cooperation. Blackhawk and Safeway shall (and shall cause their
respective Affiliates to) furnish to each other in a timely manner such
information, documents and other materials as Blackhawk or Safeway may
reasonably request for purposes of making any determination or computation
necessary or appropriate under this Exhibit. Furthermore, Blackhawk and Safeway
shall (and shall cause their respective Affiliates to) cooperate with each other
to ensure all necessary Tax Returns (including amended Tax Returns and refund
claims) are timely filed and diligently pursued to claim any available Tax
Benefits following the Exhibit A Effective Date. Blackhawk shall not take any
action without the written consent of Safeway if the principal purpose of such
action is to reduce or eliminate the amount of any payment due to Safeway under
this Exhibit.

Section 5.2 Admission of Blackhawk into a Consolidated Group; Transfers of
Corporate Assets.

(a) If Blackhawk becomes a member of an affiliated or consolidated group of
corporations that files a consolidated income Tax Return pursuant to Sections
1501 et seq. of the Code or any corresponding provisions of state, local or
foreign law (other than if Blackhawk becomes a member of such a group as a
result of a Change of Control, in which case the provisions of Article IV shall
control), then: (i) the provisions of this Exhibit shall be applied with respect
to the group as a whole; and (ii) Tax Benefit Payments shall be computed with
reference to the consolidated taxable income of the group as a whole.

(b) If any Person the income of which is included in the income of Blackhawk’s
affiliated or consolidated group transfers one or more assets to a corporation
or any Person treated as such for Tax purposes with which such entity does not
file a consolidated Tax Return pursuant to Section 1501 of the Code, for
purposes of calculating the amount of any Tax Benefit Payment (e.g., calculating
the gross income of the Blackhawk’s affiliated or consolidated group and
determining the Realized Tax Benefit) due hereunder, such Person shall be
treated as having disposed of such asset in a fully taxable transaction on the
date of such contribution. The consideration deemed to be received by such
entity shall be determined as if such transfer occurred on an arm’s-length basis
with an unrelated third party.

 

11



--------------------------------------------------------------------------------

Section 5.3 Reconciliation. In the event that the Blackhawk and Safeway are
unable to resolve a disagreement within the relevant period designated in this
Exhibit (a “Reconciliation Dispute”), the Reconciliation Dispute shall be
submitted to the Independent Accountant. The Independent Accountant shall
resolve any matter relating to the Basis Schedule or an amendment thereto, or
the Early Termination Notice within thirty (30) calendar days and shall resolve
any matter relating to a Tax Benefit Schedule or an amendment thereto within
fifteen (15) calendar days or as soon thereafter as is reasonably practicable,
in each case after the matter has been submitted to the Independent Accountant
for resolution. Notwithstanding anything in this Exhibit to the contrary, if
such matter is not resolved (i) before any payment that is the subject of a
disagreement is due, the portion of such payment that is not being disputed
shall be made on the date prescribed by this Exhibit and the remainder of such
payment shall be made promptly following the resolution of such matter, and
(ii) before any Tax Return reflecting the subject of a disagreement is due, such
Tax Return may be filed as prepared by Blackhawk, subject to adjustment or
amendment upon resolution. Any dispute as to whether a dispute is a
Reconciliation Dispute within the meaning of this Section shall be decided by
the Independent Accountant. The Independent Accountant shall finally determine
any Reconciliation Dispute and the determinations of the Independent Accountant
pursuant to this Section shall be binding on Blackhawk and Safeway and may be
entered and enforced in any court having jurisdiction. The fees and expenses
incurred in retaining the Independent Accountant shall be borne equally by
Safeway and Blackhawk, except that if the Independent Accountant determines that
the proposed calculation submitted to the Independent Accountant for its
determination by a party is frivolous, has not been asserted in good faith or is
not (or would not be) one for which there is substantial authority, one hundred
percent (100%) of the fees and expenses of the Independent Accountant shall be
borne by such party.

 

12